Exhibit 10.2

 

[FORM OF]

 

MANAGEMENT AGREEMENT

 

by and between

 

--------------------------------------------------------------------------------

 

as “MANAGER”

 

--------------------------------------------------------------------------------

 

as “OWNER”

 

Dated as of [·], 20  

 

--------------------------------------------------------------------------------


 

ARTICLE I APPOINTMENT OF MANAGER

1

 

 

1.01 Appointment

1

1.02 Management of the Hotel

1

1.03 Services Provided by Manager

4

1.04 Employees

4

1.05 Right to Inspect

5

 

 

ARTICLE II TERM

5

 

 

2.01 Term

5

2.02 Early Termination

5

 

 

ARTICLE III COMPENSATION OF MANAGER; DISBURSEMENTS

6

 

 

3.01 Fees

6

3.02 Disbursements

6

3.03 Timing of Payments

7

 

 

ARTICLE IV ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND
OPERATING LOSSES

8

 

 

4.01 Accounting, Interim Payment and Annual Reconciliation

8

4.02 Books and Records

9

4.03 Accounts

9

4.04 Annual Operating Projection

10

4.05 Working Capital

10

4.06 Operating Losses

10

 

 

ARTICLE V REPAIRS, MAINTENANCE AND REPLACEMENTS

11

 

 

5.01 Manager’s Maintenance Obligation

11

5.02 Repairs and Maintenance to be Paid from Gross Revenues

11

5.03 Repairs and Maintenance to be Paid by Owner or Landlord

11

5.04 Capital Estimate

12

5.05 Additional Requirements

13

5.06 Ownership of Replacements

13

 

 

ARTICLE VI INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE

13

 

 

6.01 General Insurance Requirements

13

6.02 Waiver of Subrogation

13

6.03 Risk Management

14

 

--------------------------------------------------------------------------------


 

6.04 Damage and Repair

14

6.05 Damage Near End of Term

15

6.06 Condemnation

15

6.07 Partial Condemnation

15

6.08 Temporary Condemnation

16

6.09 Allocation of Award

16

6.10 Effect of Condemnation

17

 

 

ARTICLE VII TAXES

17

 

 

7.01 Real Estate and Personal Property Taxes

17

 

 

ARTICLE VIII OWNERSHIP OF THE HOTEL

18

 

 

8.01 Ownership of the Hotel

18

8.02 No Covenants, Conditions or Restrictions

18

8.03 Liens; Credit

19

8.04 Financing

19

 

 

ARTICLE IX DEFAULTS

20

 

 

9.01 Manager Events of Default

20

9.02 Remedies for Manager Events of Default

21

9.03 Owner Events of Default

22

9.04 Remedies for Owner Events of Default

23

 

 

ARTICLE X ASSIGNMENT AND SALE

24

 

 

10.01 Assignment

24

10.02 Sale of the Hotel

25

10.03 Amendment of the Lease

25

 

 

ARTICLE XI MISCELLANEOUS

25

 

 

11.01 Right to Make Agreement

25

11.02 Actions By Manager

26

11.03 Relationship

26

11.04 Applicable Law

26

11.05 Notices

26

11.06 Environmental Matters

27

11.07 Confidentiality

28

11.08 Projections

28

11.09 Actions to be Taken Upon Termination

28

11.10 Trademarks, Trade Names and Service Marks

30

11.11 Waiver

31

11.12 Partial Invalidity

31

 

ii

--------------------------------------------------------------------------------


 

11.13 Survival

31

11.14 Negotiation of Agreement

31

11.15 Entire Agreement

31

11.16 Affiliates

31

11.17 Arbitration

32

11.18 Permitted Contests

34

11.19 Estoppel Certificates

34

11.20 Indemnification

35

11.21 Remedies Cumulative

35

11.22 Amendments and Modifications

35

11.23 Claims; Binding Effect; Time of the Essence; Nonrecourse

35

11.24 Counterparts; Headings

36

11.25 No Political Contributions

36

11.26 REIT Qualification

36

11.27 Adverse Regulatory Event

37

11.28 Tax Matters

37

11.29 Third Party Beneficiaries

37

 

 

ARTICLE XII DEFINITION OF TERMS; CONSTRUCTION

37

 

 

12.01 Definition of Terms

37

12.02 Construction

48

 

Exhibit A                        The Site

 

iii

--------------------------------------------------------------------------------


 

THIS MANAGEMENT AGREEMENT (this “Agreement”) is executed as of the [·] day of
[·] 20     (the “Effective Date”), by [·], a [·] and [·] (“Owner”); and [·], a
Delaware corporation (“Manager”).

 

R E C I T A L S:

 

A.                                   [·] (“Landlord”) is the owner of fee title
to the real property (the “Site”) described on Exhibit A to this Agreement on
which certain improvements have been constructed consisting of a building or
buildings containing [·] Guest Rooms, and certain other amenities and related
facilities (collectively, the “Building”).  The Site and the Building, in
addition to certain other rights, improvements, and personal property, are
referred to as the “Hotel” and more particularly described in the definition in
Section 12.01.  Pursuant to the Lease, Landlord has leased the Hotel to Owner.

 

B.                                     Owner desires to engage Manager and
Manager desires to be engaged to manage and operate the Hotel as of the
Effective Date on the terms and conditions in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, Owner and Manager agree as follows:

 

ARTICLE I

 

APPOINTMENT OF MANAGER

 

1.01                           Appointment.  Subject to the provisions of this
Agreement, Owner hereby engages Manager to supervise, direct and control the
management and operation of the Hotel during the Term.  Manager accepts such
engagement and agrees to manage and operate the Hotel during the Term in
accordance with the terms and conditions of this Agreement.  The Hotel shall be
known as a [insert Sonesta brand name].  All capitalized terms shall have the
meaning ascribed to them in Article XII.

 

1.02                           Management of the Hotel.

 

A.                                   The management and operation of the Hotel
shall be under the exclusive supervision and control of Manager except as
otherwise specifically provided in this Agreement.  Manager shall manage and
operate the Hotel in an efficient and economical manner consistent with
standards prevailing in other hotels in the System, including all activities in
connection therewith which are customary and usual to such an operation
(provided, however, that if the market area or the physical peculiarities of the
Hotel warrant, in the reasonable judgment of Manager, a deviation from such
standards shall be permitted (the “Operating Standards”)).  Manager shall, in
accordance with the System Standards, the Operating Standards and the terms of
this Agreement:

 

1.                                       Recruit, employ, supervise, direct and
(when appropriate) discharge the employees at the Hotel.

 

--------------------------------------------------------------------------------


 

2.                                       Establish Guest Room rates and prices,
rates and charges for services provided in the Hotel.

 

3.                                       Establish administrative policies and
procedures, including policies and procedures for employment, control of revenue
and expenditures, maintenance of bank accounts for the purchasing of supplies
and services, control of credit, and scheduling of maintenance and verify that
the foregoing procedures are operating in a sound manner.

 

4.                                       Manage expenditures to replenish
Inventories and Fixed Asset Supplies, make payments on accounts payable and
collect accounts receivable.

 

5.                                       Arrange for and supervise public
relations and advertising and prepare marketing plans.

 

6.                                       Procure all Inventories and replacement
Fixed Asset Supplies.

 

7.                                       Prepare and deliver Monthly Statements,
Annual Operating Statements, Annual Operating Projections, Capital Estimates,
Capital Statements and such other information required by this Agreement or as
Owner may reasonably request.

 

8.                                       Plan, execute and supervise repairs,
maintenance alterations and improvements at the Hotel.

 

9.                                       Provide, or cause to be provided, risk
management services relating to the types of insurance required to be obtained
or provided by Manager under this Agreement and provide such information related
to risk management as Owner may from time to time reasonably request.

 

10.                                 Obtain and keep in full force and effect,
either in its own name or in Owner’s and/or Landlord’s name, as may be required
by applicable law, any and all licenses and permits to the extent within the
control of Manager (or, if not within the control of Manager, Manager shall use
commercially reasonable efforts to obtain and keep same in full force and
effect).

 

11.                                 Reasonably cooperate in a Sale of the Hotel
or in obtaining a Mortgage.

 

12.                                 Subject to Section 10.01.C, negotiate and
administer, on behalf of Owner, leases, subleases, licenses and concession
agreements for all public space at the Hotel, including all retail, office and
lobby space.

 

13.                                 On behalf of Owner, negotiate, enter into
and administer service contracts and licenses for the operation of the Hotel,
including contracts and licenses for health and safety, systems maintenance,
electricity, gas, telephone, cleaning, elevator and boiler maintenance, air
conditioning maintenance, laundry and dry cleaning, master television service,
internet service, use of copyrighted materials (such as music and videos),
entertainment and other services as Manager deems advisable.

 

2

--------------------------------------------------------------------------------


 

14.                                 Negotiate, enter into and administer
contracts for the use of banquet and meeting facilities and Guest Rooms by
groups and individuals.

 

15.                                 Take reasonable action to collect and
institute in its own name or in the name of Owner or the Hotel, in each instance
as Manager in its reasonable discretion deems appropriate, legal actions or
proceedings to collect charges, rent or other income derived from the operation
of the Hotel or to oust or dispossess guests, tenants, members or other persons
in possession therefrom, or to cancel or terminate any lease, license or
concession agreement for the breach thereof or default thereunder by Owner,
licensee or concessionaire.

 

16.                                 Make representatives available to consult
with and advise Owner, at Owner’s reasonable request, concerning policies and
procedures affecting the conduct of the business of the Hotel.

 

17.                                 Collect on behalf of Owner and account for
and remit to governmental authorities all applicable excise, sales, occupancy
and use taxes or similar governmental charges collected by or at the Hotel
directly from guests, members or other patrons, or as part of the sales price of
any goods, services or displays, such as gross receipts, admission or similar or
equivalent taxes, duties, levies or charges.

 

18.                                 Keep Owner advised of significant events
which occur with respect to the Hotel which might reasonably be expected to have
a material adverse effect on the financial performance or value of the Hotel.

 

19.                                 Perform such other tasks with respect to the
Hotel as are customary and consistent with the Operating Standards and the
System Standards.

 

B.                                     Manager shall use commercially reasonable
efforts to comply with all Legal Requirements and Insurance Requirements
pertaining to its operation of the Hotel.

 

C.                                     Manager shall use commercially reasonable
efforts to obtain and maintain all approvals necessary to use and operate the
Hotel in accordance with the System Standards, Operating Standards and Legal
Requirements.  Owner shall cooperate with Manager and shall (or cause Landlord
to) execute all applications and consents reasonably required to be executed by
Owner in order for Manager to obtain and maintain such approvals.

 

D.                                    Manager shall not use, and shall exercise
commercially reasonable efforts to prevent the use of, the Hotel and Owner’s
Personal Property, if any, for any unlawful purpose.  Manager shall not commit,
and shall use commercially reasonable efforts to prevent the commission of, any
waste at the Hotel.  Manager shall not use, and shall use commercially
reasonable efforts to prevent the use of, the Hotel in such a manner as will
constitute an unlawful nuisance.  Manager shall use commercially reasonable
efforts to prevent the use of the Hotel in such a manner as might reasonably be
expected to impair Owner’s or Landlord’s title thereto or any portion thereof or
might reasonably be expected to give rise for a claim or claims for adverse use
or adverse possession by the public, or of implied dedication of the Hotel or
any portion thereof.

 

3

--------------------------------------------------------------------------------


 

1.03                           Services Provided by Manager.  Manager shall
furnish certain services, from time to time during the Term, which are furnished
generally on a central or regional basis to other hotels in the System which are
managed by Manager, and which benefit the Hotel as a participant in the System,
such as:  national sales office services; central operational support for rooms,
food and beverage and engineering; central training services; career
development; management personnel relocation; central safety and loss prevention
services; central advertising and promotion (including direct and image media
and advertising administration); consumer affairs to the extent not charged or
allocated directly to the Hotel; the national reservations system service and
inventory and revenue management services; centralized payroll and accounting
services; computer system development, support and operating costs; central
monitoring and management support from “line management” personnel such as area
managers; and such additional central or regional services as are or may be,
from time to time, furnished for the benefit of hotels in the System or in
substitution for services now performed at individual hotels which may be more
efficiently performed on a group basis.

 

Other than the charges for the national reservation system services, for which
Manager receives the Reservation Fee, the charges for the services listed in
this Section 1.03 shall not be separately compensated and are included in the
System Fee.

 

1.04                           Employees.

 

A.                                   All personnel employed at the Hotel shall
at all times be the employees of Manager.  Subject to the terms of this
Agreement, Manager shall have absolute discretion with respect to all personnel
employed at the Hotel, including, without limitation, decisions regarding
hiring, promoting, transferring, compensating, supervising, terminating,
directing and training all employees at the Hotel, and, generally, establishing
and maintaining all policies relating to employment; provided Manager shall not
enter into any written employment agreements with any person which purport to
bind Owner and/or purport to be effective regardless of a termination, without
obtaining Owner’s consent.  Manager shall comply with all Legal Requirements
regarding labor relations; if either Manager or Owner shall be required,
pursuant to any such Legal Requirement, to recognize a labor union or to enter
into a collective bargaining with a labor union, the party so required shall
promptly notify the other party.  Manager shall have the authority to negotiate
and settle labor union contracts with union employees and union representatives
and Manager is authorized to settle labor disputes and administrative claims as
may be routinely necessary in the daily management of the Hotels, provided Owner
shall be given prompt notice of any negotiations which could reasonably be
expected to result in contracts which would bind Owner and shall be provided
with any written materials in connection therewith and at least ten (10) days
prior to execution of any contract or amendment.  Manager shall indemnify Owner
and Landlord for all costs and expenses (including reasonable attorneys’ fees)
incurred by either of them if either of them are joined in or made party to any
suit or cause of action alleging that Manager has failed to comply with all
Legal Requirements pertaining to the employment of Manager’s employees at the
Hotel.

 

B.                                     Manager shall have the authority to hire,
dismiss or transfer the Hotel’s general manager, provided Manager shall keep
Owner reasonably informed with respect to such actions.

 

4

--------------------------------------------------------------------------------


 

C.                                     Manager shall decide which, if any, of
the employees of the Hotel shall reside at the Hotel (provided that Owner’s
prior approval shall be obtained if more than two (2) such employees and their
immediate families reside at the Hotel), and shall be permitted to provide free
accommodations and amenities to its employees and representatives living at or
visiting the Hotel in connection with its management or operation consistent
with Manager’s usual practices for hotels in the System.  No person shall
otherwise be given gratuitous accommodations or services without prior approval
of Owner and Manager, except in accordance with usual practices of the hotel and
travel industry.

 

1.05                           Right to Inspect.  Manager shall permit Owner and
Landlord and their respective authorized representatives to inspect or show the
Hotel during usual business hours upon not less than twenty-four (24) hours’
notice and to make such repairs as Owner and Landlord are permitted or required
to make pursuant to the terms of the Lease, provided that any inspection or
repair by Owner or Landlord or their representatives shall not unreasonably
interfere with the use and operation of the Hotel and further provided that in
the event of an emergency as determined by Owner or Landlord in its reasonable
discretion, prior notice shall not be required.

 

ARTICLE II

 

TERM

 

2.01                           Term.

 

A.                                   The term of this Agreement (the “Term”)
shall begin on the Effective Date and shall continue until [25 years] (the
“Initial Term”) and, provided there exists no Manager Event of Default, the Term
shall thereafter automatically be extended for each of two (2) successive
periods of fifteen (15) years (each, a “Renewal Term”), unless Manager gives
notice of Manager’s decision not to extend on or before the date which is
twenty-four (24) months prior to the date of the expiration of the Initial Term
or first Renewal Term, as the case may be, time being of the essence.  If
Manager does not extend the Initial Term or the first Renewal Term, as the case
may be, this Agreement shall automatically terminate at the end of the Term then
in effect, and Manager shall have no further option to extend the Term, provided
during the twenty-four (24) month period prior to the date of the expiration of
the Initial Term or first Renewal Term, as the case may be, Owner shall have the
right to effect an earlier termination of this Agreement by notice to Manager,
which termination shall be effective as of the date which is set forth in such
notice, provided that such date shall be at least ninety (90) days after the
date of such notice, and such termination shall be in accordance with the
provisions of Section 11.09.

 

B.                                     Each Renewal Term shall commence on the
day succeeding the expiration of the Initial Term or the preceding Renewal Term,
as the case may be.  All of the terms, covenants and provisions of this
Agreement shall apply to each Renewal Term, except that the Term shall not be
extended beyond [55 years].

 

2.02                           Early Termination.  Without limiting either
party’s rights under Article IX:

 

1.                                       Beginning [after third full year of
Term], Owner may terminate this Agreement without cause at any time, upon sixty
(60) days notice to Manager given within thirty

 

5

--------------------------------------------------------------------------------


 

(30) days prior to or after January 1 in any Year.  Upon termination under this
Section 2.02 by Owner, Owner shall pay Manager the Termination Fee, within sixty
(60) days of the effective date of termination, as liquidated damages and in
lieu of any other remedy of Manager at law or in equity, and such termination
shall otherwise be in accordance with the provisions of Section 11.09.

 

2.                                       Owner may terminate this Agreement upon
sixty (60) days notice to Manager given within thirty (30) days prior to or
after January 1 in any Year if the actual amounts paid to Owner as Owner’s
Priority during any three (3) of four (4) consecutive Years are less than six
percent (6%) of Invested Capital, determined annually, in those years, and such
termination shall be in accordance with the provisions of Section 11.09.

 

3.                                       Manager may terminate this Agreement
upon sixty (60) days notice to Owner given within sixty (60) days following a
Change in Control of Owner and such termination shall be in accordance with the
provisions of Section 11.09.

 

4.                                       Owner may terminate this Agreement upon
sixty (60) days notice to Manager given within sixty (60) days following a
Change in Control of Manager and such termination shall be in accordance with
the provisions of Section 11.09.

 

ARTICLE III

 

COMPENSATION OF MANAGER; DISBURSEMENTS

 

3.01                           Fees.(1)  In consideration of the management
services to be performed during the Term, Manager shall be paid the sum of the
following:

 

A.                                   Base Management Fee;

 

B.                                     Reservation Fee;

 

C.                                     System Fee;

 

D.                                    Procurement and Construction Supervision
Fee; and

 

E.                                      Incentive Management Fee.

 

3.02                           Disbursements.  Gross Revenues shall be
distributed in the following order of priority:

 

A.                                   First, to pay all Deductions (excluding the
Base Management Fee, the Reservation Fee and the System Fee);

 

B.                                     Second, to Manager, an amount equal to
the Base Management Fee, the Reservation Fee and the System Fee;

 

--------------------------------------------------------------------------------

(1)  For the Royal Sonesta New Orleans, a Base Management Fee of 3% will be the
only fee.

 

6

--------------------------------------------------------------------------------


 

C.                                     Third, to Owner, an amount equal to
Owner’s Priority.

 

D.                                    Fourth, pari passu, to (i) Owner, in an
amount necessary to reimburse Owner for all Owner Working Capital Advances and
Owner Operating Loss Advances (collectively, “Owner Advances”) which have not
yet been repaid pursuant to this Section 3.02, and (ii) to Manager, in an amount
necessary to reimburse Manager for all Additional Manager Advances which have
not yet been repaid pursuant to this Section 3.02.  If at any time the amounts
available for distribution to Owner and Manager pursuant to this Section 3.02
are insufficient (a) to repay all outstanding Owner Advances, and (b) all
outstanding Additional Manager Advances, then Owner and Manager shall be paid
from such amounts the amount obtained by multiplying a number equal to the
amount of the funds available for distribution by a fraction, the numerator of
which is the sum of all outstanding Owner Advances, or all outstanding
Additional Manager Advances, as the case may be, and the denominator of which is
the sum of all outstanding Owner Advances plus the sum of all outstanding
Additional Manager Advances.

 

E.                                      Fifth, to Manager, an amount equal to
the Incentive Management Fee.

 

F.                                      Finally, to Owner, the Owner’s Residual
Payment.

 

3.03                           Timing of Payments.  Payment of the Deductions,
excluding the Base Management Fee, the Reservation Fee and the System Fee, shall
be made in the ordinary course of business.  The Base Management Fee, the
Reservation Fee and the System Fee shall be paid on the last Business Day of
each calendar month, in arrears, based upon the prior month’s Gross Revenues or
Gross Room Revenues, as the case may be, as reflected in the Monthly Statement
for such prior month.  The Owner’s Priority shall be paid on the last Business
Day of each calendar month, in arrears, in equal monthly installments, based
upon Invested Capital most recently reported to Manager by Owner.  If any
installment of the Base Management Fee, the Reservation Fee, the System Fee or
the Owner Priority is not paid when due, it shall accrue interest at the
Interest Rate. The Incentive Fee and Owner’s Residual Payment shall be paid on
the last Business Day of the calendar month following the calendar quarter to
which such Incentive Fee and/or Owner’s Residual Payment relates, in arrears,
based upon the year-to-date Operating Profit as reflected in the Monthly
Statement for the last calendar month of such calendar quarter and shall be
adjusted, after the first calendar quarter, to reflect distributions for prior
calendar quarters.  Additional adjustments to all payments will be made on an
annual basis based upon the Annual Operating Statement for the Year and any
audit conducted pursuant to Section 4.02.

 

If the portion of Gross Revenues to be distributed to Manager or Owner pursuant
to Section 3.02 is insufficient to pay amounts then due in full, any amounts
left unpaid shall be paid from and to the extent of Gross Revenues available
therefor at the time distributions are made in successive calendar months until
such amounts are paid in full, together with interest thereon, if applicable,
and such payments shall be made from such available Gross Revenues in the same
order of priority as other payments made on account of such items in successive
calendar months.

 

Calculations and payments of the fees and other payments in Section 3.02 and
distributions of Gross Revenues within a Year shall be accounted for
cumulatively within a Year,

 

7

--------------------------------------------------------------------------------


 

but shall not be cumulative from one Year to the next.  Calculations and
payments of Reimbursable Advances shall be accounted for cumulatively within a
Year, and shall be cumulative from one Year to the next.

 

ARTICLE IV

 

ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND OPERATING LOSSES

 

4.01                           Accounting, Interim Payment and Annual
Reconciliation.

 

A.                                   Within twenty (20) days after the close of
each calendar month, Manager shall deliver an accounting (the “Monthly
Statement”) to Owner showing Gross Revenues, Gross Room Revenues, occupancy
percentage and average daily rate, Deductions, Operating Profit, and
applications and distributions thereof for the preceding calendar month and
year-to-date.

 

B.                                     Within sixty (60) days after the end of
each Year, Manager shall deliver to Owner and Landlord a statement (the “Annual
Operating Statement”) in reasonable detail summarizing the operations of the
Hotel for the immediately preceding Year and an Officer’s Certificate setting
forth the totals of Gross Revenues, Deductions, and the calculation of the
Incentive Management Fee and Owner’s Residual Payment for the preceding Year and
certifying that such Annual Operating Statement is true and correct.  Manager
and Owner shall, within ten (10) Business Days after Owner’s receipt of such
statement, make any adjustments, by cash payment, in the amounts paid or
retained for such Year as are required because of variances between the Monthly
Statements and the Annual Operating Statement.  Any payments shall be made
together with interest at the Interest Rate from the date such amounts were due
or paid, as the case may be, until paid or repaid.  The Annual Operating
Statement shall be controlling over the Monthly Statements and shall be final,
subject to adjustments required as a result of an audit requested by Owner or
Landlord pursuant to Section 4.02.B.

 

C.                                     1.  In addition, Manager shall provide
such information relating to the Hotel and public information relating to
Manager and its Affiliates that (a) may be reasonably required in order for
Landlord, Owner or HPT, to prepare financial statements in accordance with GAAP
or to comply with applicable securities laws and regulations and the SEC’s
interpretation thereof, (b) may be reasonably required for Landlord, Owner or
HPT, as applicable, to prepare federal, state or local tax returns, or (c) is of
the type that Manager customarily prepares for other hotel owners.  The
foregoing does not constitute an agreement by Manager either to join Landlord,
Owner or HPT, as applicable, in a filing with or appearance before the SEC or
any other regulatory authority or to take or consent to any other action which
would cause Manager to be liable to any third party for any statement or
information other than those statements incorporated by reference pursuant to
clause (a) above.

 

2.                                       Owner may at any time, and from time to
time, provide copies of any of the statements furnished under this Section 4.01
to any Person which has made or is contemplating making a Mortgage, or a
prospective purchaser in connection with a Sale of the Hotel, subject to such
Person entering into a confidentiality agreement with Manager as Manager may
reasonably require.

 

8

--------------------------------------------------------------------------------


 

3.                                       In addition, Owner or Landlord shall
have the right, from time to time at Owner’s or Landlord’s as the case may be,
sole cost and expense, upon reasonable notice, during Manager’s customary
business hours, to cause Manager’s books and records with respect to the Hotel
to be audited by auditors selected by Owner or Landlord, as applicable, at the
place or places where such books and records are customarily kept.

 

4.02                           Books and Records.

 

A.                                   Books of control and account pertaining to
operations at the Hotel shall be kept on the accrual basis and in all material
respects in accordance with the Uniform System of Accounts and with GAAP
(provided that, to the extent of a conflict, GAAP shall control over the Uniform
System of Accounts), or in accordance with such industry standards or such other
standards with which Manager is required to comply from time to time, with the
exceptions, if any, provided in this Agreement, to the extent applicable which
will accurately record the Gross Revenues and the application thereof.  Manager
shall retain, for at least three (3) years after the expiration of each Year,
reasonably adequate records showing Gross Revenues and the application thereof
for such Year.  The provisions of this Section 4.02.A shall survive termination.

 

B.                                     Owner and Landlord may at reasonable
intervals during Manager’s normal business hours, examine such books and records
including, without limitation, supporting data and sales and excise tax
returns.  If Owner or Landlord desires, at its own expense, to audit, examine,
or review the Annual Operating Statement, it shall notify Manager in writing
within one (1) year after receipt of such statement of its intention to audit
and begin such audit within such one (1) year after Manager’s receipt of such
notice.  Owner or Landlord, as the case may be, shall use commercially
reasonable efforts to complete such audit as soon as practicable after the
commencement thereof, subject to reasonable extension if Landlord’s or Owner’s
accountant’s inability to complete the audit within such time is caused by
Manager.  If neither Landlord nor Owner makes such an audit, then such statement
shall be deemed to be conclusively accepted by Owner as being correct, and
neither Landlord nor Owner shall have any right thereafter, except in the event
of fraud by Manager, to question or examine the same.  If any audit by Owner or
Landlord discloses an understatement or overpayment of any net amounts due Owner
or Manager, Manager shall promptly after completion of the audit, render a
statement to Owner and Landlord setting forth the adjustments required to be
made to the distributions under Section 3.02 for such Year as a result of such
audit and Owner and Manager, as the case may be, shall make any additional
payments required to comply with such revised statement together with interest
at the Interest Rate from the date when due or overpaid.  Any dispute concerning
the correctness of an audit shall be settled by arbitration.  Manager shall pay
the cost of any audit revealing understatement of Operating Profit by more than
three percent (3%), and such amount shall not be a Deduction. The provision of
this Section 4.02.B shall survive termination.

 

4.03                           Accounts.  All funds derived from the operation
of the Hotel shall be deposited by Manager in a bank account(s) in a bank
designated by Manager.  Withdrawals from such accounts shall be made solely by
representatives of Manager whose signatures have been authorized.  Reasonable
petty cash shall be maintained at the Hotel.

 

9

--------------------------------------------------------------------------------


 

4.04                           Annual Operating Projection.  Manager shall
furnish to Owner for its review, at least thirty (30) days prior to the
beginning of each Year, a statement of the estimated financial results of the
operation of the Hotel for the forthcoming Year (“Annual Operating
Projection”).  Such projection shall project the estimated Gross Revenues,
Deductions, and Operating Profit.  Manager agrees to make qualified personnel
from Manager’s staff available to explain such Annual Operating Projections, at
Owner’s request.  Manager will at all times give good faith consideration to
Owner’s suggestions regarding any Annual Operating Projection.  Manager shall
thereafter submit to Owner, by no later than seventy-five (75) days after the
beginning of such Year, a modified Annual Operating Projection if any changes
are made following receipt of comments from Owner.  Manager shall endeavor to
adhere to the Annual Operating Projection.  It is understood, however, that the
Annual Operating Projection is an estimate only and that unforeseen
circumstances including the costs of labor, material, services and supplies,
casualty, operation of law, or economic and market conditions may make adherence
to the Annual Operating Projection impracticable, and Manager shall be entitled
to depart therefrom due to causes of the foregoing nature; provided, however,
that nothing herein shall be deemed to authorize Manager to take any action
prohibited by this Agreement or to reduce Manager’s other rights or obligations
hereunder.

 

4.05                           Working Capital.  On the Effective Date, Owner
will advance to Manager, as Working Capital, an amount equal to [$1,500/full
service hotel] [$750/limited service hotel] multiplied by the number of Guest
Rooms .  Upon notice from Manager, Owner shall have the right, without any
obligation and in its sole discretion, to advance additional funds necessary to
maintain Working Capital (“Additional Working Capital”) at levels determined by
Manager to be reasonably necessary to satisfy the needs of the Hotel as its
operation may from time to time require within ten (10) Business Days of such
request.  Any such request by Manager shall be accompanied by a reasonably
detailed explanation of the reasons for the request.  If Owner does not advance
such Additional Working Capital, Manager shall have the right, without any
obligation and in its sole discretion, to fund Additional Working Capital within
ten (10) Business Days after such initial ten (10) day period.  All such
advances shall be Owner Working Capital Advances or Additional Manager Advances,
as applicable.  If neither party elects to fund Additional Working Capital,
Manager may elect, by notice to Owner given within thirty (30) days thereafter,
to terminate this Agreement, which termination shall be effective thirty (30)
days after the date such notice is given; upon such termination, Owner shall pay
Manager the Termination Fee, within sixty (60) days of the effective date of
termination, as liquidated damages and in lieu of any other remedy of Manager at
law or in equity, and such termination shall otherwise be in accordance with the
provisions of Section 11.09.

 

4.06                           Operating Losses.  To the extent there is an
Operating Loss for any calendar month, Owner shall have the right, without any
obligation and in its sole discretion, to fund such Operating Loss within twenty
(20) days after Manager has delivered notice thereof to Owner and any Operating
Loss funded by Owner shall be a “Owner Operating Loss Advance.”  If Owner does
not fund such Operating Loss, Manager shall have the right, without any
obligation and in its sole discretion, to fund such Operating Loss within twenty
(20) days after such initial twenty (20) day period, and any Operating Loss so
funded by Manager shall be an Additional Manager Advance.  If neither party
elects to fund such Operating Loss, Manager may elect, by notice to Owner given
within thirty (30) days thereafter, to terminate this Agreement, which
termination

 

10

--------------------------------------------------------------------------------


 

shall be effective thirty (30) days after the date such notice is given; upon
such termination, Owner shall pay Manager the Termination Fee, within sixty (60)
days of the effective date of termination, as liquidated damages and in lieu of
any other remedy of Manager at law or in equity and such termination shall
otherwise be in accordance with the provisions of Section 11.09.

 

ARTICLE V

 

REPAIRS, MAINTENANCE AND REPLACEMENTS

 

5.01                           Manager’s Maintenance Obligation.  Manager shall
maintain the Hotel, including all private roadways, sidewalks and curbs located
thereon, in good order and repair, reasonable wear and tear excepted, and in
conformity with Legal Requirements, Insurance Requirements, System Standards and
any Existing CC&Rs or Future CC&Rs.  Manager shall promptly make or cause to be
made all necessary and appropriate repairs, replacements, renewals, and
additions thereto of every kind and nature, whether interior or exterior,
structural or nonstructural, ordinary or extraordinary, foreseen or unforeseen
or arising by reason of a condition existing prior to the commencement of the
Term.  All repairs, renovations, alterations, improvements, renewals,
replacements or additions shall be made in a good, workmanlike manner,
consistent with Manager’s and industry standards for like hotels in like
locales, in accordance with all applicable federal, state and local statutes,
ordinances, by-laws, codes, rules and regulations relating to any such work. 
Manager shall not take or omit to take any action, with respect to the Hotel the
taking or omission of which would materially and adversely impair the value of
the Hotel or any part thereof for its use as a hotel.  The cost and expense
incurred in connection with Manager’s obligations hereunder shall be paid either
from Gross Revenues or Working Capital or from funds provided by Owner or
Landlord, as the case may be.

 

5.02                           Repairs and Maintenance to be Paid from Gross
Revenues.  Manager shall promptly make or cause to be made, such routine
maintenance, repairs and minor alterations as it determines are necessary to
comply with Manager’s obligations under Section 5.01.  The phrase “routine
maintenance, repairs, and minor alterations” shall include only those which are
normally expensed under GAAP.  The cost of such maintenance, repairs and
alterations shall be paid from Gross Revenue or Working Capital.

 

5.03                           Repairs and Maintenance to be Paid by Owner or
Landlord.  To the extent funds are provided by Owner or Landlord under Section
5.04, Manager shall promptly make or cause to be made, all of the items listed
below as are necessary to comply with Manager’s obligations under Section 5.01:

 

1.                                       Replacements, renewals and additions
related to the FF&E;

 

2.                                       Routine or non-major repairs,
renovations, renewals, additions, alterations, improvements or replacements and
maintenance which are normally capitalized (as opposed to expensed) under GAAP,
such as exterior and interior repainting; resurfacing building walls, floors,
roofs and parking areas; and replacing folding walls and the like (but which are
not major repairs, alterations, improvements, renewals, replacements, or
additions to the Hotel’s structure,

 

11

--------------------------------------------------------------------------------


 

roof, or exterior façade, or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems); and

 

3.                                       Major repairs, renovations, additions,
alterations, improvements, renewals or replacements to the Hotel including,
without limitation, with respect to its structure, roof, or exterior façade, and
to its mechanical, electrical, heating, ventilating, air conditioning, plumbing
or vertical transportation systems.

 

5.04                           Capital Estimate.

 

A.                                   Manager shall prepare and deliver to Owner
and Landlord for their review and approval, at the same time the Annual
Operating Projection is submitted, an estimate for the Hotel of the capital
expenditures necessary during the forthcoming Year for replacements, renewals,
and additions to the FF&E of the Hotel and repairs, renovations, additions,
alterations, improvements, renewals or replacements to the Hotel of the nature
described in Section 5.03 (a “Capital Estimate”).  Manager agrees to make
qualified personnel from Manager’s staff available to explain each Capital
Estimate, at Owner’s request.  Failure of Owner or Landlord to approve or
disapprove a Capital Estimate within twenty (20) Business Days after receipt of
all information and materials requested by Owner or Landlord in connection
therewith shall be deemed to constitute approval.

 

B.                                     If any dispute shall arise with respect
to the approval by either Owner or Landlord of a Capital Estimate, Manager shall
meet with Owner and Landlord to discuss the objections, and Manager, Owner and
Landlord shall attempt in good faith to resolve any disagreement relating to the
Capital Estimate.  If after sixty (60) days such disagreement has not been
resolved, any party may submit the issue to arbitration.

 

C.                                     Provided that there then exists no
Manager Event of Default, and Manager shall otherwise comply with the provisions
of Section 5.05, as applicable, Owner shall, within ten (10) Business Days after
notice given not more often than monthly, disburse (or cause Landlord to
disburse) such funds as are required to fund the capital expenditures in an
approved Capital Estimate to Manager.  In consideration for Manager’s services
under Section 5.03, Manager shall receive the Procurement and Construction
Supervision Fee which shall be paid on the last Business Day of the calendar
month following the calendar quarter to which the Procurement and Construction
Supervision Fee relates, in arrears, based upon the prior month’s Capital
Statement.

 

D.                                    A failure or refusal by Owner or Landlord
to provide the additional funds required under an approved Capital Estimate
(including after resolution by arbitration, if applicable) shall entitle
Manager, at its option, to notify Owner and Landlord that Manager will terminate
this Agreement.  If Owner or Landlord does not make the funds available within
thirty (30) days after receipt of such notice of intent to terminate, Manager
may, without obligation and in its sole discretion, fund all or a portion of the
amounts required and any amounts funded by Manager shall constitute an
Additional Manager Advance, or elect to terminate this Agreement by notice to
Owner given within thirty (30) days thereafter and this Agreement shall
terminate as of the date that is one hundred eighty (180) days after the date of
Owner’s receipt of Manager’s notice; upon such termination, Owner shall pay
Manager the Termination Fee, within sixty (60) days of

 

12

--------------------------------------------------------------------------------


 

the effective date of termination, as liquidated damages and in lieu of any
other remedy of Manager at law or in equity and such termination shall otherwise
be in accordance with the provisions of Section 11.09.

 

5.05                           Additional Requirements.

 

A.                                   All expenditures from amounts funded
pursuant to the Capital Estimate shall be (as to both the amount of each such
expenditure and the timing thereof) both reasonable and necessary given the
objective that the Hotel will be maintained and operated to a standard
comparable to competitive properties and in accordance with the System
Standards.

 

B.                                     Manager shall provide to Owner and
Landlord within twenty (20) days after the end of each calendar month, a
statement (“Capital Statement”) setting forth, on a line item basis,
expenditures made to date and any variances or anticipated variances and/or
amendments from the applicable Capital Estimate.

 

C.                                     Other than Owner’s or Manager’s personal
property, all materials which are scrapped or removed in connection with the
making of any major or non-major repairs, renovation, additions, alterations,
improvements, removals or replacements shall be disposed of by Manager and the
net proceeds thereof shall be added to Working Capital and not included in Gross
Revenue.

 

D.                                    Owner and Landlord may not withhold their
approval of a Capital Estimate with respect to such items as are (1) required in
order for the Hotel to comply with System Standards, except during the last two
(2) years of the Term, during which time approval may be withheld in Owner’s or
Landlord’s discretion; or (2) required by reason of or under any Insurance
Requirement or Legal Requirement, or otherwise required for the continued safe
and orderly operation of the Hotel.

 

5.06                           Ownership of Replacements.  All repairs,
renovations, additions, alterations, improvements, renewals or replacements made
pursuant to this Article V, shall, except as otherwise provided in this
Agreement, be the property of Landlord or Owner, as applicable, as provided
under the Lease.

 

ARTICLE VI

 

INSURANCE, DAMAGE, CONDEMNATION, AND FORCE MAJEURE

 

6.01                           General Insurance Requirements.  Manager shall,
at all times during the Term, keep (or cause to be kept) the Hotel and all
property located therein or thereon, insured against the risks and in such
amounts as Owner and Manager shall agree and as may be commercially reasonable. 
Any disputes regarding such matters not resolved by the parties within ten (10)
Business Days (which period may be extended upon mutual agreement of the
parties) shall be resolved by arbitration.

 

6.02                           Waiver of Subrogation.  Owner and Manager agree
that (insofar as and to the extent that such agreement may be effective without
invalidating or making it impossible to

 

13

--------------------------------------------------------------------------------


 

secure insurance coverage from responsible insurance companies doing business in
the State) with respect to any property loss which is covered by insurance then
being carried by Owner or Manager, the party carrying such insurance and
suffering said loss releases the others of and from any and all claims with
respect to such loss; and they further agree that their respective insurance
companies (and, if Owner or Manager shall self insure in accordance with the
terms hereof, Owner or Manager, as the case may be) shall have no right of
subrogation against the other on account thereof, even though extra premium may
result therefrom.  If any extra premium is payable by Manager as a result of
this provision, Owner shall not be liable for reimbursement to Manager for such
extra premium.

 

6.03                           Risk Management.  Manager shall be responsible
for the provision of risk management oversight at the Hotel.

 

6.04                           Damage and Repair.

 

A.                                   If, during the Term, the Hotel shall be
totally or partially destroyed and the Hotel is thereby rendered Unsuitable for
Its Permitted Use, (1) Manager may terminate this Agreement by sixty (60) days
notice to Owner and Landlord, or (2) Owner may terminate this Agreement by sixty
(60) days notice to Manager and Landlord, whereupon, this Agreement, shall
terminate and Landlord shall be entitled to retain the insurance proceeds
payable on account of such damage.

 

B.                                     If, during the Term, the Hotel is damaged
or destroyed by fire, casualty or other cause but is not rendered Unsuitable for
Its Permitted Use, subject to Sections 6.04.C and 6.04.D, Manager shall cause
the Hotel to be repaired and restored, in compliance with all Legal Requirements
and Insurance Requirements and so that the Hotel shall be, to the extent
practicable, substantially equivalent in value and general utility to its
general utility and value immediately prior to such damage or destruction and in
compliance with System Standards in consideration of the Procurement and
Construction Supervision Fee.

 

C.                                     1.  If the cost of the repair or
restoration of the Hotel is less than the sum of the amount of insurance
proceeds received by Owner and Landlord plus the deductible amount, Owner shall
(or shall cause Landlord to) make the funds necessary to cause the Hotel to be
repaired and restored available to Manager.

 

2.                                       If the amount of insurance proceeds
received by Landlord and Owner plus the deductible amount, is less than the cost
of the repair or restoration of the Hotel, Manager shall give notice to Owner
and Landlord setting forth the deficiency in reasonable detail.  Owner shall
have the right, without any obligation and in its sole discretion, to fund the
deficiency and shall give Manager and Landlord notice within twenty (20) days
after notice from Manager.  If Owner elects not to fund the deficiency, Landlord
shall have the right, without obligation and in its sole discretion, to fund the
deficiency and shall give Manager and Owner notice within twenty (20) days after
notice from Owner.  If neither Landlord nor Owner elect to fund the deficiency,
this Agreement shall terminate and Landlord shall be entitled to retain the
insurance proceeds payable on account of such damage.

 

D.                                    If Owner is required or if Owner or
Landlord elects to make the funds necessary to cause the Hotel to be repaired
and restored available to Manager, Owner shall (or shall cause

 

14

--------------------------------------------------------------------------------


 

Landlord to) advance the insurance proceeds and any additional amounts payable
by Owner or Landlord to Manager regularly during the repair and restoration
period.  Any such advances shall be made not more frequently than monthly within
ten (10) Business Days after Manager submits to Owner a written requisition and
substantiation therefor on AIA Forms G702 and G703 (or on such other form or
forms as may be reasonably acceptable to Owner and Landlord.  Owner or Landlord
may condition advancement of the insurance proceeds and other amounts on (i) the
absence of an event of default under the Lease, (ii) approval of plans and
specifications of an architect satisfactory to Landlord and Owner (which
approval shall not be unreasonably withheld or delayed), (iii) general
contractors’ estimates, (iv) architect’s certificates, (v) unconditional lien
waivers of general contractors, if available, (vi) evidence of approval by all
governmental authorities and other regulatory bodies whose approval is required
and (vii) such other certificates as Landlord and Owner may, from time to time,
reasonably require.  The Procurement and Construction Supervision Fee shall be
paid on the last Business Day of the calendar month following the calendar
quarter to which the Procurement and Construction Supervision Fee relates, in
arrears, based upon requisitions submitted in such calendar quarter.

 

E.                                      All business interruption insurance
proceeds shall be paid to Manager and included in Gross Revenues.  Any casualty
which does not result in a termination of this Agreement shall not excuse the
payment of sums due to Owner hereunder.

 

F.                                      Manager hereby waives any statutory
rights of termination which may arise by reason of any damage to or destruction
of the Hotel.

 

6.05                           Damage Near End of Term.  Notwithstanding any
provisions of Section 6.04 to the contrary, if damage to or destruction of the
Hotel occurs during the last twelve (12) months of the Term (including any
exercised Renewal Term) and if such damage or destruction cannot reasonably be
expected to be fully repaired and restored prior to the date that is nine (9)
months prior to the end of the Term (including any exercised Renewal Term), the
provisions of Section 6.04.A shall apply as if the Hotel had been totally or
partially destroyed and rendered Unsuitable for Its Permitted Use.

 

6.06                           Condemnation.  If, during the Term, either the
whole of the Hotel shall be taken by Condemnation, or a partial Condemnation
renders the Hotel Unsuitable for Its Permitted Use, this Agreement shall
terminate and Owner and Landlord shall seek the Award for their interests in the
Hotel as provided in the Lease.  In addition, Manager shall have the right to
initiate such proceedings as it deems advisable to recover any damages to which
Manager may be entitled; provided, however, that Manager shall be entitled to
retain any Award it may obtain through such proceedings which are conducted
separately from those of Owner and Landlord only if such Award does not reduce
the Award otherwise available to Owner and Landlord.  Any Award received by any
Mortgagee under a Mortgage on the Hotel shall be deemed to be an award of
compensation received by Landlord.

 

6.07                           Partial Condemnation.  If, during the Term, there
is a partial Condemnation but the Hotel is not rendered Unsuitable for Its
Permitted Use, subject to Section 6.07.A and 6.07.B, Manager shall cause the
untaken portion of the Hotel to be repaired and restored, in compliance with all
Legal Requirements and Insurance Requirements and so that the untaken portion of
the Hotel shall constitute a complete architectural unit of the same general
character and condition,

 

15

--------------------------------------------------------------------------------


 

to the extent practicable, as the Hotel immediately prior to such partial
Condemnation and in compliance with System Standards in consideration of the
Procurement and Construction Supervision Fee.

 

A.                                   If the amount of the Award is less than the
cost of the repair and restoration of the Hotel, Manager shall give notice to
Owner and Landlord setting forth the deficiency in reasonable detail.  Owner
shall have the right without any obligation and in its sole discretion, to fund
the deficiency and shall give Manager and Landlord notice within twenty (20)
days after notice from Manager.  If Owner elects not to fund the deficiency,
Landlord shall have the right without obligation and in its sole discretion, to
fund the deficiency and shall give Manager and Owner notice within twenty (20)
days after notice from Owner.  If neither Landlord nor Owner elect to fund the
deficiency, this Agreement shall terminate and Owner and Landlord shall be
entitled to retain the Award.

 

B.                                     If Owner or Landlord elects to make the
funds necessary to cause the Hotel to be repaired and restored available to
Manager, Owner shall (or shall cause Landlord to) advance the Award and any
additional amounts payable by Owner or Landlord to Manager regularly during the
repair and restoration period.  Any such advances shall be made not more
frequently than monthly within ten (10) Business Days after Manager submits to
Owner a written requisition and substantiation therefor on AIA Forms G702 and
G703 (or on such other form or forms as may be reasonably acceptable to Owner
and Landlord.  Owner or Landlord may condition advancement of the insurance
proceeds and other amounts on (i) the absence of an event of default under the
Lease, (ii) approval of plans and specifications of an architect satisfactory to
Landlord and Owner (which approval shall not be unreasonably withheld or
delayed), (iii) general contractors’ estimates, (iv) architect’s certificates,
(v) unconditional lien waivers of general contractors, if available, (vi)
evidence of approval by all governmental authorities and other regulatory bodies
whose approval is required and (vii) such other certificates as Landlord and
Owner may, from time to time, reasonably require.  The Procurement and
Construction Supervision Fee shall be paid on the last Business Day of the
calendar month following the calendar quarter to which the Procurement and
Construction Supervision Fee relates, in arrears, based upon requisitions
submitted in such calendar quarter.

 

6.08                           Temporary Condemnation.  In the event of any
temporary Condemnation of the Hotel or Owner’s interest therein, this Agreement
shall continue in full force and effect.  The entire amount of any Award made
for such temporary Condemnation allocable to the Term, whether paid by way of
damages, rent or otherwise, shall be paid to Manager and shall constitute Gross
Revenues.  A Condemnation shall be deemed to be temporary if the period of such
Condemnation is not expected to, and does not, exceed twelve (12) months.

 

6.09                           Allocation of Award.  Except as provided in
Sections 6.06, 6.08 and this Section 6.09, the total Award shall be solely the
property of and payable to Landlord.  Any portion of the Award made for the
taking of Owner’s leasehold interest in the Hotel, loss of business, the taking
of Owner’s Personal Property, or Owner’s removal and relocation expenses shall
be the sole property of, and payable to, Owner.  Any portion of the Award made
for the taking of Manager’s interest in the Hotel or Manager’s loss of business
during the remainder of the Term shall be the sole property of, and payable to,
Manager, subject to the provisions of Section 6.06.  In any

 

16

--------------------------------------------------------------------------------


 

Condemnation proceedings, Landlord, Owner, and Manager shall each seek its own
Award in conformity herewith, at its own expense.

 

6.10                           Effect of Condemnation.  Any Condemnation which
does not result in a termination of this Agreement in accordance with its terms
with respect to the Hotel shall not excuse the payment of sums due to Owner
hereunder with respect to the Hotel and this Agreement shall remain in full
force and effect.

 

ARTICLE VII

 

TAXES

 

7.01                           Real Estate and Personal Property Taxes.

 

A.                                   Subject to Section 11.18 relating to
permitted contests, Manager shall pay, from Gross Revenues, all Impositions with
respect to the Hotel, before any fine, penalty, interest or cost (other than any
opportunity cost as a result of a failure to take advantage of any discount for
early payment) may be added for non-payment, such payments to be made directly
to the taxing authorities where feasible, and shall promptly, upon request,
furnish to Landlord and Owner copies of official receipts or other reasonably
satisfactory proof evidencing such payments.  If any such Imposition may, at the
option of the taxpayer, lawfully be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Imposition), Manager may
exercise the option to pay the same (and any accrued interest on the unpaid
balance of such Imposition) in installments and, in such event, shall pay such
installments during the Term as the same become due and before any fine,
penalty, premium, further interest or cost may be added thereto.  Manager shall,
upon request, provide such data as is maintained by Manager with respect to the
Hotel as may be necessary to prepare any required returns and reports by Owner
or Landlord.

 

Owner shall give, and will use reasonable efforts to cause Landlord to give,
copies of official tax bills and assessments which it may receive with respect
to the Hotel and prompt notice to Owner and Manager of all Impositions payable
by Owner under the Lease of which Owner or Landlord, as the case may be, at any
time has knowledge; provided, however, that Landlord’s or Owner’s failure to
give any such notice shall in no way diminish Manager’s obligation hereunder to
pay such Impositions (except that Owner or Landlord, as applicable, shall be
responsible for any interest or penalties incurred as a result of Landlord’s or
Owner’s, as applicable, failure promptly to forward the same).

 

B.                                     Notwithstanding anything herein to the
contrary, each of Owner and Manager shall pay from its own funds (and not from
Gross Revenues of the Hotel) any franchise, corporate, estate, inheritance,
succession, capital levy or transfer tax imposed on Owner or Manager, as
applicable, or any income tax imposed (but not gross receipt or general excise
taxes) on any income of Owner or Manager (including distributions pursuant to
Article III).

 

17

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

OWNERSHIP OF THE HOTEL

 

8.01                           Ownership of the Hotel.

 

A.                                   Owner and Landlord hereby covenant that
neither will hereafter impose or consent to the imposition of any liens,
encumbrances or other charges, except as follows:

 

1.                                       easements or other encumbrances that do
not adversely affect the operation of the Hotel by Manager and that are not
prohibited pursuant to Section 8.02;

 

2.                                       Mortgages and related security
instruments;

 

3.                                       liens for taxes, assessments, levies or
other public charges not yet due or due but not yet payable; or

 

4.                                       equipment leases for office equipment,
telephone, motor vehicles and other property approved by Manager.

 

B.                                     Subject to liens permitted by Section
8.01.A, Owner and Landlord covenant that, so long as there then exists no
Manager Event of Default, Manager shall quietly hold, occupy and enjoy the Hotel
throughout the Term free from hindrance, ejection or molestation by Owner or
Landlord or other party claiming under, through or by right of Owner or
Landlord.  Owner agrees to pay and discharge any payments and charges and, at
its expense, to prosecute all appropriate actions, judicial or otherwise,
necessary to assure such free and quiet occupation as set forth in the preceding
sentence.

 

8.02                           No Covenants, Conditions or Restrictions.

 

A.                                   Owner and Landlord agree that during the
Term, any covenants, conditions or restrictions, including reciprocal easement
agreements or cost-sharing arrangements affecting the Site or Hotel
(collectively “Future CC&Rs”) which would (i) prohibit or limit Manager from
operating the Hotel in accordance with System Standards, including related
amenities of the Hotel; (ii) allow the Hotel facilities (for example, parking
spaces) to be used by persons other than guests, invitees or employees of the
Hotel; (iii) allow the Hotel facilities to be used for specified charges or
rates that have not been approved by Manager; or (iv) subject the Hotel to
exclusive arrangements regarding food and beverage operation or retail
merchandise, will not be entered into unless Manager has given its prior written
consent thereto, which consent shall not be unreasonably withheld, conditioned
or delayed. Manager hereby consents to any easements, covenants, conditions or
restrictions, including without limitation any reciprocal easement agreements or
cost-sharing agreements, existing as of the date of this Agreement
(collectively, the “Existing CC&Rs”).

 

B.                                     All financial obligations imposed on
Owner or on the Hotel pursuant to any Future CC&Rs for which Manager’s consent
was required under Section 8.02.A, but not obtained, shall be paid by Owner.

 

18

--------------------------------------------------------------------------------


 

C.                                     Manager shall manage, operate, maintain
and repair the Hotel in compliance with all obligations imposed on Owner,
Landlord or the Hotel pursuant to any Existing CC&Rs or Future CC&Rs (unless
Manager’s consent was required under Section 8.02.A, but not obtained) to the
extent such Existing CC&Rs and Future CC&Rs relate to the management, operation,
maintenance and repair of the Hotel.

 

8.03                           Liens; Credit.  Manager and Owner shall use
commercially reasonable efforts to prevent any liens from being filed against
the Hotel which arise from any maintenance, repairs, alterations, improvements,
renewals or replacements in or to the Hotel.  Manager and Owner shall cooperate,
and Owner shall cause Landlord to cooperate, in obtaining the release of any
such liens.  In no event shall any party borrow money in the name of, or pledge
the credit of, any other party.  Manager shall not allow any lien to exist with
respect to its interest in this Agreement.

 

Subject to encumbrances permitted under Section 8.01, Manager shall not, to the
extent funds to pay the same are available or provided on a timely basis as
required hereunder, directly or indirectly, create or allow to remain and shall
promptly discharge any lien, encumbrance, attachment, title retention agreement
or claim upon the Hotel, except (a) existing liens for those taxes of Landlord
which Manager is not required to pay hereunder, (b) liens for Impositions or for
sums resulting from noncompliance with Legal Requirements so long as (i) the
same are not yet due and payable, or (ii) are being contested in accordance with
Section 11.18, (c) liens of mechanics, laborers, materialmen, suppliers or
vendors incurred in the ordinary course of business that are not yet due and
payable or are for sums that are being contested in accordance with Section
11.18 and (d) any Mortgages or other liens which are the responsibility of
Landlord.

 

8.04                           Financing.  Landlord shall be entitled to
encumber the Hotel with a Mortgage on commercially reasonable terms and in such
event, Landlord, Owner and Manager shall be required to execute and Landlord
agrees to require Mortgagee to execute and deliver an instrument (a
“Subordination Agreement”) which shall be recorded in the jurisdiction where the
Hotel is located, which provides:

 

(i)                                     This Agreement and any extensions,
renewals, replacements or modifications thereto, and all right and interest of
Manager in and to the Hotel, shall be subject and subordinate to the Mortgage;
and

 

(ii)                                  If there is a foreclosure of the Mortgage
in connection with which title or possession of such Hotel is transferred to the
Mortgagee (or its designee) or to a purchaser at foreclosure or to a subsequent
purchaser from the Mortgagee (or from its designee) (each of the foregoing, a
“Subsequent Holder”), Manager shall not be disturbed in its rights under this
Agreement, so long as (a) no Manager Event of Default (beyond the applicable
notice and cure period, if any) has occurred thereunder which entitles Owner to
terminate this Agreement, and (b) the Lease has not been terminated as a result
of a monetary default which arises from acts or failure to act by Manager
pursuant to this Agreement, provided, however, that such Subsequent Holder shall
not be (a) liable in any way to Manager for any act or omission, neglect or
default of the prior Landlord or Owner (b) responsible for any monies owing or
on deposit with any prior Landlord or Owner to the credit of Manager (except to
the extent actually paid or

 

19

--------------------------------------------------------------------------------


 

delivered to such Subsequent Holder), (c) subject to any counterclaim or setoff
which theretofore accrued to Manager against any prior Landlord or Owner, (d)
bound by any modification of this Agreement subsequent to such Mortgage which
was not approved by the Mortgagee, (e) liable to Manager or beyond such
Subsequent Holder’s interest in the Hotel and the rents, income, receipts,
revenues, issues and profits issuing from the Hotel, or (f) required to remove
any Person occupying the Hotel or any part thereof, except if such person claims
by, through or under such Subsequent Holder.  If the Lease is terminated as a
result of a non-monetary default which was not caused by Manager Event of
Default pursuant to the terms of this Agreement or such Subsequent Holder
succeeds to the interest of Owner thereunder, the Mortgagee or Subsequent
Holder, as applicable, and Manager shall agree that the Hotel will continue to
be subject to this Agreement (but neither the Mortgagee nor Subsequent Holder
will not be responsible to pay past due amounts hereunder).

 

ARTICLE IX

 

DEFAULTS

 

9.01                           Manager Events of Default.  Each of the following
shall constitute a “Manager Event of Default”:

 

A.                                   The filing by Manager of a voluntary
petition in bankruptcy or insolvency or a petition for reorganization under any
bankruptcy law, or the admission by Manager that it is unable to pay its debts
as they become due, or the institution of any proceeding by Manager for its
dissolution or termination.

 

B.                                     The consent by Manager to an involuntary
petition in bankruptcy or the failure to vacate, within ninety (90) days from
the date of entry thereof, any order approving an involuntary petition by
Manager.

 

C.                                     The entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating Manager as bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee, or liquidator of all or a
substantial part of Manager’s assets, and such order, judgment or decree’s
continuing unstayed and in effect for an aggregate of sixty (60) days (whether
or not consecutive).

 

D.                                    At Owner’s election, the failure of
Manager to make any payment required to be made in accordance with the terms of
this Agreement, on or before the date due which failure continues for five (5)
Business Days after notice from Owner.

 

E.                                      At Owner’s election, the failure of
Manager to perform, keep or fulfill any of the other covenants, undertakings,
obligations or conditions set forth in this Agreement, on or before the date
required for the same, which failure continues for thirty (30) days after notice
from Owner, or, if the Manager Event of Default is susceptible of cure, but such
cure cannot be accomplished within such thirty (30) day period, if Manager fails
to commence the cure of such Manager Event of Default within fifteen (15) days
of such notice or thereafter fails to diligently

 

20

--------------------------------------------------------------------------------


 

pursue such efforts to completion, provided in no event shall such additional
time exceed ninety (90) days.

 

F.                                      At Owner’s election, the failure of
Manager to maintain insurance coverages required to be maintained by Manager
under Article VI, which failure continues for five (5) Business Days after
notice from Owner (except that no notice shall be required if any such insurance
coverage shall have lapsed).

 

9.02                           Remedies for Manager Events of Default.

 

A.                                   In the event of a Manager Event of Default,
Owner shall have the right to:  (1) terminate this Agreement by notice to
Manager, which termination shall be effective as of the date set forth in the
notice, which shall be at least thirty (30) days after the date of the notice;
(2) institute any and all proceedings permitted by law or equity, including,
without limitation, actions for specific performance and/or damages; or
(3) avail itself of any remedy described in this Section 9.02.

 

B.                                     None of (i) the termination of this
Agreement in connection with a Manager Event of Default, (ii) the repossession
of the Hotel or any portion thereof, (iii) the failure of Owner to engage a
replacement manager, nor (iv) the engagement of any replacement manager for all
or any portion of the Hotel, shall relieve Manager of its liability and
obligations hereunder, all of which shall survive any such termination,
repossession or engagement.  In the event of any termination of this Agreement
as a result of a Manager Event of Default, Manager shall forthwith pay to Owner
all amounts due and payable through and including the date of such termination. 
Thereafter, Manger shall be liable to Owner for, and shall pay to Owner, as
current damages, the amounts which Owner would have received hereunder for the
remainder of the Term (including any Renewal Terms) had such termination not
occurred, less the net amounts, if any, received from a replacement manager,
after deducting all reasonable expenses in connection with engaging such
replacement, including, all repossession costs, brokerage commissions, legal
expenses, attorneys’ fees, advertising, expenses of employees, alteration costs
and expenses of preparation for such engagement and in the case of Owner’s
Priority and Owner’s Residual Payment, calculated based upon the average of each
of such payments made in each of the three (3) calendar years ended prior to the
date of termination.  Manager shall pay such current damages to Owner as soon
after the end of each calendar month as practicable to determine the amounts.

 

C.                                     At any time after such termination,
whether or not Owner shall have collected any amounts owing and due up to and
including the date of termination of this Agreement, as liquidated final damages
and in lieu of Owner’s right to receive any other damages due to the termination
of this Agreement, at Owner’s election, Manager shall pay to Owner an amount
equal to the present value of the payments which have been made to Owner between
the date of termination and the scheduled expiration of the Term (including any
Renewal Terms) as Owner’s Priority and the Owner’s Residual Payment if this
Agreement had not been terminated, calculated based upon the average of each of
such payments made in each of the three (3) calendar years ended prior to the
date of termination, discounted at an annual rate equal to the Discount Rate. 
Nothing contained in this Agreement shall, however, limit or prejudice the right
of Owner to prove and obtain in proceedings for bankruptcy or insolvency an
amount equal to

 

21

--------------------------------------------------------------------------------


 

the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, the damages are to be proved, whether or
not the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

 

D.                                    In case of any Manager Event of Default
resulting in Manager being obligated to vacate the Hotel, Owner may (i) engage a
replacement manager for the Hotel or any part or parts thereof, either in the
name of Owner or otherwise, for a term or terms which may at Owner’s option, be
equal to, less than or exceed the period which would otherwise have constituted
the balance of the Term (including any Renewal Terms) and may grant concessions
or other accommodations to the extent that Owner reasonably considers advisable
and necessary to engage such replacement manager(s), and (ii) may make such
reasonable alterations, repairs and decorations in the Hotel or any portion
thereof as Owner, in its sole and absolute discretion, considers advisable and
necessary for the purpose of engaging a replacement manager for the Hotel; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Manager from liability hereunder.  Subject to the last
sentence of this paragraph, Owner shall in no event be liable in any way
whatsoever for any failure to engage a replacement manager for the Hotel, or, in
the event a replacement manager is engaged, for failure to collect amounts due
Owner.  To the maximum extent permitted by law, Manager hereby expressly waives
any and all rights of redemption granted under any present or future laws in the
event of Manager being evicted or dispossessed, or in the event of Owner
obtaining possession of the Hotel, by reason of the occurrence and continuation
of a Manager Event of Default hereunder.  Owner covenants and agrees, in the
event of any termination of this Agreement as a result of a Manager Event of
Default, to use reasonable efforts to mitigate its damages.

 

E.                                      Any payments received by Owner under any
of the provisions of this Agreement during the existence or continuance of a
Manager Event of Default shall be applied to Manager’s current and past due
obligations under this Agreement in such order as Owner may determine or as may
be prescribed by applicable law.

 

F.                                      If a Manager Event of Default shall have
occurred and be continuing, Owner, after notice to Manager (which notice shall
not be required if Owner shall reasonably determine immediate action is
necessary to protect person or property), without waiving or releasing any
obligation of Manager and without waiving or releasing any Manager Event of
Default, may (but shall not be obligated to), at any time thereafter, make such
payment or perform such act for the account and at the expense of Manager, and
may, to the maximum extent permitted by law, enter upon the Hotel or any portion
thereof for such purpose and take all such action thereon as, in Owner’s sole
and absolute discretion, may be necessary or appropriate therefor.  No such
entry shall be deemed an eviction of Manager or result in the termination
hereof.  All reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Owner in connection therewith, together
with interest thereon (to the extent permitted by law) at the Overdue Rate from
the date such sums are paid by Owner until repaid, shall be paid by Manager to
Owner, on demand.

 

9.03                           Owner Events of Default.  Each of the following
shall constitute a “Owner Event of Default” to the extent permitted by
applicable law:

 

22

--------------------------------------------------------------------------------


 

A.                                   The filing by Owner or HPT of a voluntary
petition in bankruptcy or insolvency or a petition for reorganization under any
bankruptcy law, or the admission by Owner that it is unable to pay its debts as
they become due, or the institution of any proceeding by Owner for its
dissolution or termination.

 

B.                                     The consent by Owner or HPT to an
involuntary petition in bankruptcy or the failure to vacate, within ninety (90)
days from the date of entry thereof, any order approving an involuntary petition
by Owner.

 

C.                                     The entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating Owner or HPT as bankrupt or insolvent or approving a petition
seeking reorganization or appointing a receiver, trustee, or liquidator of all
or a substantial part of Owner’s or HPT’s assets, and such order, judgment or
decree’s continuing unstayed and in effect for an aggregate of sixty (60) days
(whether or not consecutive).

 

D.                                    At Manager’s option, the failure of Owner
to make any payment required to be made in accordance with the terms of this
Agreement on or before the due date which failure continues for
five (5) Business Days after notice from Manager.

 

E.                                      At Manager’s option, the failure of
Owner to perform, keep or fulfill any of the other covenants, undertakings,
obligations or conditions set forth in this Agreement which failure continues
for thirty (30) days after notice from Manager, or, if the Owner Event of
Default is susceptible of cure, but such cure cannot be accomplished within such
thirty (30) day period, if Owner fails to commence the cure of such Owner Event
of Default within fifteen (15) days of such notice or thereafter fails to
diligently pursue such efforts to completion, provided that in no event shall
such additional time exceed ninety (90) days.

 

F.                                      The occurrence of an event of default
beyond any applicable notice and cure period under any obligation, agreement,
instrument or document which is secured in whole or in part by Owner’s or
Landlord’s interest in the Hotel or the acceleration of the indebtedness secured
thereby or the commencement of a foreclosure thereunder.

 

9.04                           Remedies for Owner Events of Default.

 

A.                                   In the event of a Owner Event of Default,
Manager shall have the right to institute any and all proceedings permitted by
law or equity, including, without limitation, actions for specific performance
and/or damages, provided except as expressly provided in this Agreement, Manager
shall have no right to terminate this Agreement by reason of a Owner Event of
Default.

 

B.                                     Upon the occurrence of a Owner Event of
Default pursuant to any of Sections 9.03.A, 9.03.B or 9.03.C, or which arises
with respect to a violation by Owner or Landlord of Section 10.02 with respect
to a Sale of the Hotel, Manager shall have, in addition to all other rights and
remedies provided for herein, the right to terminate this Agreement by notice to
Owner, which termination shall be effective as of the date set forth in the
notice, which shall be at least thirty (30) days after the date of the notice. 
At any time after such termination, whether or not Manger shall have collected
any amounts owing and due up to and including the date of

 

23

--------------------------------------------------------------------------------


 

termination of this Agreement, as liquidated final damages and in lieu of
Manager’s right to receive any other damages due to the termination of this
Agreement, at Manager’s election, Owner shall pay to Manager the Termination
Fee. Nothing contained in this Agreement shall, however, limit or prejudice the
right of Manager to prove and obtain in proceedings for bankruptcy or insolvency
an amount equal to the maximum allowed by any statute or rule of law in effect
at the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount be greater than, equal to, or less than the
amount of the loss or damages referred to above.

 

ARTICLE X

 

ASSIGNMENT AND SALE

 

10.01                     Assignment.

 

A.                                   Except as provided in Section 10.01.C,
Manager shall not assign mortgage, pledge, hypothecate or otherwise transfer its
interest in all or any portion of this Agreement or any rights arising under
this Agreement or suffer or permit such interests or rights to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily, involuntarily or by operation of law, except in the
case of an assignment or delegation by Manager to a Person which may take over
the property and carry on the affairs of Manager and which remains under the
Control of one or more Persons who Controlled the operations of Manager prior to
such assignment or delegation, or permit the use or operation of the Hotel by
anyone other than Manager or Owner.

 

B.                                     Manager shall have the right, without
Owner’s consent, to sublease or grant concessions or licenses to shops or any
other space at the Hotel so long as the terms of any such subleases or
concessions do not exceed the Term, provided that (a) such subleases or
concessions are for newsstand, gift shop, parking garage, health club,
restaurant, bar or commissary purposes or similar concessions, (b) such
subleases are on commercially reasonable terms, and (e) such subleases or
concessions will not violate or affect any Legal Requirement or Insurance
Requirement, and Manager shall obtain or cause the subtenant to obtain such
additional insurance coverage applicable to the activities to be conducted in
such subleased space as Landlord and any Mortgagee may reasonably require.

 

C.                                     Owner shall not assign or transfer its
interest in this Agreement without the prior written consent of Manager;
provided, however, that Owner shall have the right, without such consent to
(1) assign its interest in this Agreement in connection with a Sale of the Hotel
which complies with the provisions of Section 10.02, (2) assign its interest
hereunder to Landlord or an Affiliate of Landlord under the terms of the Lease,
(3) assign its interest hereunder to Manager or an Affiliate of Manager, and
(4) assign its interest hereunder to an Affiliate of Owner in a corporate
restructuring of Owner or any of its Affiliates, provided such Affiliate
satisfies the criteria of Section 10.02.A.

 

D.                                    If either party consents to an assignment
of this Agreement by the other, no further assignment shall be made without the
express consent in writing of such party, unless such assignment may otherwise
be made without such consent pursuant to the terms of this

 

24

--------------------------------------------------------------------------------


 

Agreement.  An assignment by Owner of its interest in this Agreement approved or
permitted pursuant to the terms hereof shall relieve Owner from its obligations
under this Agreement arising from and after the effective date of such
assignment.  An assignment by Manager of its interest in this Agreement shall
not relieve Manager from its obligations under this Agreement unless such
assignment occurs in the context of a sale of all or substantially all of the
business of Manager and which is otherwise permitted or approved, if required,
pursuant to this Agreement, in which event Manager shall be relieved from such
obligations arising from and after the effective date of such assignment.

 

10.02                     Sale of the Hotel.

 

A.                                   Neither Owner nor Landlord shall enter into
any Sale of the Hotel to any Person (or any Affiliate of any Person) who
(a) does not have sufficient financial resources and liquidity to fulfill
Owner’s obligations with respect to the Hotel under this Agreement, or
Landlord’s obligations under the Lease, as the case may be, (b) is known in the
community as being of bad moral character, or has been convicted of a felony in
any state or federal court, or is in control of or controlled by Persons who
have been convicted of felonies in any state or federal court; (c) fails to
expressly assume in writing the obligations of Owner hereunder or Landlord
obligations under the Lease, as the case may be, or (d) is, or has an Affiliate
that is, a Specially Designated National or Blocked Person.

 

B.                                     In connection with any Sale of a Hotel,
Manager and the purchaser or its Owner shall enter into a new management
agreement, which new management agreement will be on all of the terms and
conditions of this except that the Initial Term and Renewal Term(s) of any such
new management agreement shall consist only of the balance of the Initial Term
and Renewal Term(s) remaining under this Agreement at the time of execution of
such new management agreement.  Such new management agreement shall be executed
by Manager and such new Owner at the time of closing of a Sale of the Hotel, and
a memorandum of such new management agreement shall be executed by the parties
and recorded immediately following recording of the deed or memorandum of lease
or assignment and prior to recordation of any other documents.

 

10.03                     Amendment of the Lease.  The Lease shall not be
amended or modified in any way which would materially reduce Manager’s rights
hereunder or impose any material cost, expense or obligation on Manager.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                     Right to Make Agreement.  Each party warrants, with
respect to itself, that neither the execution of this Agreement nor the
finalization of the transactions contemplated hereby shall violate any provision
of law or judgment, writ, injunction, order or decree of any court or
governmental authority having jurisdiction over it; result in or constitute a
breach or default under any indenture, contract, other commitment or restriction
to which it is a party or by which it is bound; or require any consent, vote or
approval which has not been taken, or at the time of the transaction involved
shall not have been given or taken.  Each party covenants that it has and

 

25

--------------------------------------------------------------------------------


 

will continue to have throughout the Term, the full right to enter into this
Agreement and perform its obligations hereunder.

 

11.02                     Actions By Manager.  Manager covenants and agrees that
it shall not take any action which would be binding upon Owner or Landlord
except to the extent it is permitted to do so pursuant to the terms of this
Agreement.

 

11.03                     Relationship.  In the performance of this Agreement,
Manager shall act solely as an independent contractor.  Neither this Agreement
nor any agreements, instruments, documents or transactions contemplated hereby
shall in any respect be interpreted, deemed or construed as making Manager a
partner, joint venturer with, or agent of, Owner.  Owner and Manager agree that
neither party will make any contrary assertion, claim or counterclaim in any
action, suit, arbitration or other legal proceedings involving Owner and
Manager.  Nothing contained herein is intended to, nor shall be construed as,
creating any landlord-tenant relationship between Manager and Owner or between
Manager and Landlord.  Each of Manager and Owner shall prepare and shall cause
their Affiliates to prepare their financial statements and tax returns
consistent with the foregoing characterization.

 

11.04                     Applicable Law.  The Agreement shall be construed
under and shall be governed by the laws of the State of Maryland, without regard
to its “choice of law” rules.

 

11.05                     Notices.  Notices, statements and other communications
to be given under the terms of the Agreement shall be in writing and delivered
by hand against receipt or sent by Express Mail service or by nationally
recognized overnight delivery service, addressed to the parties as follows:

 

To Owner:

c/o HPT [·]

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458

 

Attn: President

 

Phone: (617) 964-8389

 

Fax: (617) 969-5730

 

 

To Manager:

c/o [·]

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458

 

Attn: President

 

Phone: (617)

 

Fax: (617)

 

or at such other address as is from time to time designated by the party
receiving the notice.  Any such notice that is given in accordance herewith
shall be deemed received when delivery is received or refused, as the case may
be.  Additionally, notices may be given by facsimile transmission, provided that
a hard copy of the transmission shall be delivered to the addressee by
nationally recognized overnight delivery service by no later than the second
(2nd) Business Day

 

26

--------------------------------------------------------------------------------


 

following such transmission.  Facsimiles shall be deemed delivered on the date
of such transmission, if sent on a Business Day and received during the
receiving party’s normal business hours or, if not received during the receiving
party’s normal business hours, then on the next succeeding Business Day.

 

11.06                     Environmental Matters.

 

A.                                   Subject to Section 11.06.D, during the Term
or at any other time while Manager is in possession of the Hotel, (1) Manager
shall not store, spill upon, generate, dispose of or transfer to or from the
Hotel any Hazardous Substance, except in compliance with all Legal Requirements,
(2) Manager shall maintain the Hotel at all times free of any Hazardous
Substance (except in compliance with all Legal Requirements), and (3) Manager
(a) upon receipt of notice or knowledge shall promptly notify Owner and Landlord
in writing of any material change in the nature or extent of Hazardous
Substances at the Hotel, (b) shall file and transmit to Owner and Landlord a
copy of any Community Right to Know or similar report or notice which is
required to be filed by Manager with respect to the Hotel pursuant to Title III
of the Superfund Amendments and Reauthorization Act of 1986 or any other Legal
Requirements, (c) shall transmit to Owner and Landlord copies of any citations,
orders, notices or other governmental communications received by Manager with
respect to Hazardous Substances or environmental compliance (collectively,
“Environmental Notice”), which Environmental Notice requires a written response
or any action to be taken and/or if such Environmental Notice gives notice of
and/or presents a material risk of any material violation of any Legal
Requirement and/or presents a material risk of any material cost, expense, loss
or damage (an “Environmental Obligation”), (d) shall observe and comply with all
Legal Requirements relating to the use, maintenance and disposal of Hazardous
Substances and all orders or directives from any official, court or agency of
competent jurisdiction relating to the use, maintenance or disposal or requiring
the removal, treatment, containment or other disposition of Hazardous
Substances, and (e) shall pay or otherwise dispose of any fine, charge or
Imposition related thereto, unless Owner or Manager shall contest the same in
good faith and by appropriate proceedings and the right to use and the value of
the Hotel are not materially and adversely affected thereby.

 

B.                                     In the event of the discovery of
Hazardous Substances other than those maintained in accordance with Legal
Requirements on any portion of any Site or in the Hotel during the Term, Manager
shall promptly (i) clean up and remove from and about the Hotel all Hazardous
Substances thereon in accordance with all applicable Environmental Laws (as
defined below), (ii) contain and prevent any further release or threat of
release of Hazardous Substances on or about the Hotel, and (iii) use good faith
efforts to eliminate any further release or threat of release of Hazardous
Substances on or about the Hotel, and (iv) otherwise effect a remediation of the
problem in accordance with all applicable federal, state and local statutes,
laws, rules and regulations (now or hereafter in effect) dealing with the use,
generation, treatment, storage, release, disposal, remediation or abatement of
Hazardous Substances (collectively referred to as “Environmental Laws”).

 

C.                                     The actual costs incurred or the
estimated costs to be incurred with respect to any matter arising under
Section 11.06.B together with any costs incurred by Owner with respect to any
judgment or settlement approved by Manager (such approval not to be unreasonably
withheld, conditioned or delayed with respect to any third-party claims
including, without

 

27

--------------------------------------------------------------------------------


 

limitation, claims by Landlord arising under the Lease) relating to claims
arising from the release or threat of release of Hazardous Substances on or
about any of the Hotels (including reasonable attorneys’ and consultants’ fees
incurred with respect to such matters) are collectively referred to as
“Environmental Costs.”

 

D.                                    All Environmental Costs shall be deemed
repairs and maintenance under Section 5.02 or 5.03 and paid as provided therein,
as applicable, for the Hotel; provided, however, that if any of the foregoing
costs arise as a result of the gross negligence or willful misconduct of Manager
or any employee of Manager, such costs shall be paid by Manager at its sole cost
and expense and not as a Deduction, and Manager shall indemnify Owner for any
loss, cost, claim or expense (including reasonable attorneys’ fees) incurred by
Owner in connection therewith.  The provisions of this Section 11.06.D shall
survive termination.

 

11.07                     Confidentiality.  The parties hereto agree that the
matters set forth in this Agreement are strictly confidential and each party
will make every effort to ensure that the information is not disclosed to any
outside person or entities (including the press) without the prior written
consent of the other party except as may be required by law, including the
rules and regulations the SEC or any stock exchange applicable to Owner or its
Affiliates, in any report, prospectus or other filing made by Owner or its
Affiliates with the SEC or any such stock exchange, or in a press release issued
by a party or its Affiliates which is consistent with its investor relations
program conducted in the ordinary course, and as may be reasonably necessary to
obtain licenses, permits, and other public approvals necessary for the
refurbishment or operation of the Hotel, or, subject to Section 4.01.C(2), in
connection with financing or proposed financing of the Hotel, a Sale of the
Hotel, or a sale of a Controlling Interest in Owner.

 

11.08                     Projections.  Owner acknowledges that any written or
oral projections, pro formas, or other similar information that has been, prior
to execution of this Agreement, or will, during the Term, be provided by
Manager, or any Affiliate to Owner is for information purposes only and that
Manager and any such Affiliate do not guarantee that the Hotel will achieve the
results set forth in any such projections, pro formas, or other similar
information.  Any such projections, pro formas, or other similar information are
based on assumptions and estimates, and unanticipated events may occur
subsequent to the date of preparation of such projections, pro formas, and other
similar information.  Therefore, the actual results achieved by the Hotel are
likely to vary from the estimates contained in any such projections, pro formas,
or other similar information and such variations might be material.

 

11.09                     Actions to be Taken Upon Termination.  Upon
termination of this Agreement:

 

A.                                   Manager shall, within ninety (90) days
after termination of this Agreement, prepare and deliver to Owner a final
accounting statement “(Final Statement”) with respect to the Hotel, consistent
with the Annual Operating Statement, along with a statement of any sums due
Manager as of the date of termination.  Within thirty (30) days of the receipt
by Owner of such Final Statement, the parties will make any adjustments, by cash
payment,  in the amounts paid or retained as are needed because of the figures
set forth in the Final Statement.  Any payments shall be made together with
interest at the Interest Rate from the date such amounts were due or paid, as
the case may be, until paid or repaid.  If any dispute shall arise with respect
to the Final Statement which cannot be resolved by the parties within the thirty
(30) day period,

 

28

--------------------------------------------------------------------------------


 

it shall be settled by arbitration, provided however, that any cash adjustments
relating to items which are not in dispute shall be made within the thirty (30)
day period.  The cost of preparing the Final Statement shall be a Deduction,
unless the termination occurs as a result of a Manager Event of Default or a
Owner Event of Default, in which case the defaulting party shall pay such cost. 
Manager and Owner acknowledge that there may be certain adjustments for which
the information will not be available at the time of the Final Statement and the
parties agree to readjust such amounts and make the necessary cash adjustments
when such information becomes available, provided, however, that all accounts
shall be deemed final as of the second (2nd) anniversary of the date of
termination.

 

B.                                     Upon a termination, Manager shall
disburse to Owner all Working Capital (excluding funds to be held in escrow
pursuant to Section 11.09.I) remaining after payment of all Deductions and all
amounts the payable to Manager or Owner.

 

C.                                     Manager shall make available to Owner
such books and records respecting the Hotel (including those from prior years,
subject to Manager’s reasonable records retention policies) as will be needed by
Owner to prepare the accounting statements, in accordance with the Uniform
System of Accounts, for the Hotel for the Year in which the termination occurs
and for any subsequent Year.

 

D.                                    Manager shall (to the extent permitted by
law) assign to Owner or its designee all operating licenses and permits for the
Hotel which have been issued in Manager’s name (including liquor and restaurant
licenses, if any).

 

E.                                      If Landlord does not exercise its right
under Section 11.09.G and/or a successor Manager is not a franchisee of Manager,
Manager shall have the option, to be exercised within thirty (30) days after
termination, to purchase at their then book value, any items of Inventories and
Fixed Asset Supplies marked with any Trade Name, other trade name, symbol, logo
or design.  If Manager does not exercise such option, Owner agrees that any such
items not so purchased will be used exclusively at the Hotel until they are
consumed.

 

F.                                      Manager shall, at Owner’s sole cost and
expense, use commercially reasonable efforts to cooperate with Owner or its
designee in connection with the transfer of management of the Hotel including
processing of all applications for licenses, operating permits and other
governmental authorizations and the assignment of all contracts entered into by
Manager with respect to the use and operation of the Hotel as then operated, but
excluding all insurance contracts and multi-property contracts not limited in
scope to the Hotel (if applicable) and all contracts with Affiliates of Manager.

 

G.                                     Owner or its designee shall have the
right to operate the improvements on the Site without modifying the
architectural design, notwithstanding the fact that such design or certain
features thereof may be proprietary to Manager and/or protected by trademarks or
service marks held by Manager or an Affiliate, provided that such use shall be
confined to the Site.  Further, provided that the Hotel then satisfies the
System Standards, Owner or its designee shall be entitled (but not obligated) to
operate the Hotel under the Trade Names for a period of one (1) year following
termination in consideration for which Owner or its designee shall pay the then
standard franchise fees of Manager and its Affiliates and shall comply with the
other applicable

 

29

--------------------------------------------------------------------------------


 

terms and conditions of the form of franchise agreement then being entered into
and Manager will continue to provide services to the Hotel including,
reservations and communication services; provided, however, that all such
services shall be provided in accordance with the applicable terms and
conditions of the form of franchise agreement.

 

H.                                    Any computer software (including upgrades
and replacements) at the Hotel owned by Manager, an Affiliate, or the licensor
of any of them is proprietary to Manager, such Affiliate, or the licensor of any
of them and shall in all events remain the exclusive property of Manager, the
Affiliate or the licensor of any of them, as the case may be, and nothing
contained in this Agreement shall confer on Owner the right to use any of such
software.  Manager shall have the right to remove from the Hotel without
compensation to Owner any computer software (including upgrades and
replacements), including, without limitation, the System software, owned by
Manager, any Affiliate or the licensor of any of them and any computer equipment
utilized as part of a centralized reservation system or owned by a party other
than Owner.

 

I.                                         If this Agreement is terminated for
any reason, other than by reason of a Manager Event Default, and excluding a
termination as a result of the expiration of the Term, an escrow fund shall be
established from Gross Revenues to reimburse Manager for all reasonable costs
and expenses incurred by Manager in terminating its employees at the Hotel, such
as severance pay, unemployment compensation, employment relocation, and other
employee liability costs arising out of the termination of employment of such
employees.  If Gross Revenues are insufficient to meet the requirements of such
escrow fund, then Manager shall have the right to withdraw the amount of such
expenses from Working Capital or any other funds of Owner with respect to the
Hotel held by or under the control of Manager.  Owner or its designee shall have
the right to offer employment to any employee whom Manager proposes to terminate
and Manager shall cooperate with Owner in connection therewith.

 

J.                                        Manager shall peacefully vacate and
surrender the Hotel to Owner.

 

The provisions of this Section 11.09 shall survive termination.

 

11.10                     Trademarks, Trade Names and Service Marks.  The names
“Sonesta,” and [·] (each of the foregoing names, together with any combination
thereof, collectively, the “Trade Names”) when used alone or in connection with
another word or words, and the Sonesta trademarks, service marks, other trade
names, symbols, logos and designs shall in all events remain the exclusive
property of [Entity(2)] and except as provided in Section 11.09.E and 11.09.G,
nothing contained in this Agreement shall confer on Owner the right to use any
of the Trade Names, or the Sonesta trademarks, service marks, other trade names,
symbols, logos or designs affiliated or used therewith.  Except as provided in
Section 11.09.E and 11.09.G, upon termination of this Agreement, any use of any
of the Trade Names, or any of the Sonesta trademarks, service marks, other trade
names, symbols, logos or designs at the Hotel shall cease and Owner shall
promptly remove from the Hotel any signs or similar items which contain any of
the Trade Names, trademarks, service marks, other trade names, symbols, logos or
designs.  If Owner has not removed such signs or similar items within
ten (10) Business Days, Manager shall have the right to do so.  The cost of such
removal shall be a Deduction.  Included under the terms

 

--------------------------------------------------------------------------------

(2) Manager or an Affiliate of Manager.

 

30

--------------------------------------------------------------------------------


 

of this Section 11.10 are all trademarks, service marks, trade names, symbols,
logos or designs used in conjunction with the Hotel, including restaurant names,
lounge names, etc., whether or not the marks contain the “Sonesta” name.  The
right to use such trademarks, service marks, trade names, symbols, logos or
designs belongs exclusively to Manager, and the use thereof inures to the
benefit of Manager whether or not the same are registered and regardless of the
source of the same.  The provisions of this Section 11.10 shall survive
termination.

 

11.11       Waiver.  The failure of either party to insist upon a strict
performance of any of the terms or provisions of the Agreement, or to exercise
any option, right or remedy contained in this Agreement, shall not be construed
as a waiver or as a relinquishment for the future of such term, provision,
option, right or remedy, but the same shall continue and remain in full force
and effect.  No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

11.12       Partial Invalidity.  If any portion of this Agreement shall be
declared invalid by order, decree or judgment of a court, or otherwise, this
Agreement shall be construed as if such portion had not been so inserted except
when such construction would operate as an undue hardship on Manager or Owner or
constitute a substantial deviation from the general intent and purpose of the
parties as reflected in this Agreement.

 

11.13       Survival.  Except as otherwise specifically provided herein, the
rights and obligations of the parties herein shall not survive any termination
of this Agreement.

 

11.14       Negotiation of Agreement.  Each of Manager and Owner is a business
entity having substantial experience with the subject matter of this Agreement
and has fully participated in the negotiation and drafting of this Agreement. 
Accordingly, this Agreement shall be construed without regard to the rule that
ambiguities in a document are to be construed against the draftsman.  No
inferences shall be drawn from the fact that the final, duly executed Agreement
differs in any respect from any previous draft hereof.

 

11.15       Entire Agreement.  This Agreement, together with any other writings
signed by the parties expressly stated to be supplemental hereto and together
with any instruments to be executed and delivered pursuant to this Agreement,
constitutes the entire agreement between the parties and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto.

 

11.16       Affiliates.  Manager shall be entitled to contract with companies
that are Affiliates (or companies in which Manager has an ownership interest if
such interest is not sufficient to make such a company an Affiliate) to provide
goods and/or services to the Hotel; provided that the prices and/or terms for
such goods and/or services are competitive.  Additionally, Manager may contract
for the purchase of goods and services for the Hotel with third parties that
have other contractual relationships with Manager and its Affiliates, so long as
the prices and terms are competitive.  In determining whether such prices and/or
terms are competitive, they will be compared to the prices and/or terms which
would be available from reputable and qualified parties for goods and/or
services of similar quality, and the goods and/or services which are being
purchased shall be grouped in reasonable categories, rather than being compared
item by item.  Any dispute as to whether prices and/or terms are competitive
shall be settled by

 

31

--------------------------------------------------------------------------------


 

arbitration.  The prices paid may include overhead and the allowance of a
reasonable return to Manager’s Affiliates (or companies in which Manager has an
ownership interest if such interest is not sufficient to make such a company an
Affiliate), provided that such prices are competitive.  Owner acknowledges and
agrees that, with respect to any purchases of goods and/or services pursuant to
this Section 11.16, Manager’s Affiliates may retain for their own benefit any
allowances, credits, rebates, commissions and discounts received with respect to
any such purchases.

 

11.17       Arbitration.  Any disputes, claims or controversies between the
parties (i) arising out of or relating to this Agreement, or (ii) brought by or
on behalf of any shareholder of any party or a direct or indirect parent of a
party (which, for purposes of this Section 11.17, shall mean any shareholder of
record or any beneficial owner of shares of any party, or any former shareholder
of record or beneficial owner of shares of any party), either on his, her or its
own behalf, on behalf of any party or on behalf of any series or class of shares
of any party or shareholders of any party against any party or any member,
trustee, officer, manager (including Reit Management & Research LLC (“RMR”) or
its successor), agent or employee of any party, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
provision, or the declarations of trust, limited liability company agreements or
bylaws of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 11.17.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a shareholder
against those individuals or entities and any party.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party. For purposes of this Section 11.17, the term
“party” shall include any direct or indirect parent of a party.

 

There shall be three (3) arbitrators.  If there are only two (2) parties to the
Dispute, each party shall select one arbitrator within fifteen (15) days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of such parties.  If there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator within fifteen (15) days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of the claimants or the respondents, as the case may be.  If
either a claimant (or all claimants) or a respondent (or all respondents) fail
to timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three (3) proposed
arbitrators in accordance with the Rules (each of whom shall be neutral,
impartial and unaffiliated with any party) and the party (or parties) that
failed to timely appoint an arbitrator shall have ten days from the date the AAA
provides such list to select one of the three (3) arbitrators proposed by AAA. 
If such party (or parties) fail to select such arbitrator by such time, the
party (or parties) who have appointed the first arbitrator shall then have ten
days to select one of the three (3) arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall

 

32

--------------------------------------------------------------------------------


 

select, within fifteen (15) days thereafter, one of the three (3) arbitrators it
had proposed as the second arbitrator.  The two (2) arbitrators so appointed
shall jointly appoint the third and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within fifteen (15) days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

The place of arbitration shall be Boston, Massachusetts unless otherwise agreed
by the parties.

 

There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators.

 

In rendering an award or decision (the “Arbitration Award”), the arbitrators
shall be required to follow the laws of State of Maryland.  Any arbitration
proceedings or Arbitration Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Arbitration Award shall be in writing
and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based.

 

Except to the extent expressly provided by this Agreement or as otherwise agreed
by the parties, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s award to the claimant or the claimant’s attorneys.  Each party (or, if
there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, respectively) shall bear the costs
and expenses of its (or their) selected arbitrator and the parties (or, if there
are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand) shall equally bear the costs and
expenses of the third appointed arbitrator.

 

An Arbitration Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Arbitration Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

Any monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Each party against which the Arbitration Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth (30th)
day following the date of the Arbitration Award or such other date as the
Arbitration Award may provide.

 

33

--------------------------------------------------------------------------------


 

This Section 11.17 is intended to benefit and be enforceable by the
shareholders, members, direct and indirect parents, trustees, directors,
officers, managers (including RMR or its successor), agents or employees of any
party and the parties and shall be binding on the shareholders of any party and
the parties, as applicable, and shall be in addition to, and not in substitution
for, any other rights to indemnification or contribution that such individuals
or entities may have by contract or otherwise.

 

11.18       Permitted Contests.  Manager shall have the right to contest the
amount or validity of any Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as
to the Hotel, by appropriate legal proceedings, conducted in good faith and with
due diligence, provided that (a) such contest shall not cause Landlord or Owner
to be in default under any Mortgage or reasonably be expected to result in a
lien attaching to the Hotel, unless such lien is fully bonded or otherwise
secured to the reasonable satisfaction of Landlord, (b) no part of the Hotel nor
any Gross Revenues therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (c) Manager shall indemnify and hold
harmless Owner and Landlord from and against any cost, claim, damage, penalty or
reasonable expense, including reasonable attorneys’ fees, incurred by Owner or
Landlord in connection therewith or as a result thereof.  Owner and Landlord
shall sign all required applications and otherwise cooperate with Manager in
expediting the matter, provided that neither Owner nor Landlord shall thereby be
subjected to any liability therefor (including, without limitation, for the
payment of any costs or expenses in connection therewith), and any such costs or
expenses incurred in connection therewith shall be paid as a Deduction. Landlord
shall agree to join in any such proceedings if required legally to prosecute
such contest, provided that Landlord shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) and Manager agrees by agreement in form and
substance reasonably satisfactory to Landlord, to assume and indemnify
Landlord.  Any amounts paid under any such indemnity of Manager to Owner or
Landlord shall be a Deduction.  Any refund of any Claims and such charges and
penalties or interest thereon shall be paid to Manager and included in Gross
Revenues.

 

11.19       Estoppel Certificates.  Each party to this Agreement shall at any
time and from time to time, upon not less than thirty (30) days’ prior notice
from the other party, execute, acknowledge and deliver to such other party, or
to any third party specified by such other party, a statement in writing: 
(a) certifying that this Agreement is unmodified and in full force and effect
(or if there have been modifications, that the same, as modified, is in full
force and effect and stating the modifications); (b) stating whether or not to
the best knowledge of the certifying party (i) there is a continuing default by
the non-certifying party in the performance or observance of any covenant,
agreement or condition contained in this Agreement, or (ii) there shall have
occurred any event which, with the giving of notice or passage of time or both,
would become such a default, and, if so, specifying each such default or
occurrence of which the certifying party may have knowledge; (c) stating the
date to which distributions of Operating Profit have been made; and (d) stating
such other information as the non-certifying party may reasonably request.  Such
statement shall be binding upon the certifying party and may be relied upon by
the non-certifying party and/or such third party specified by the non-certifying
party as aforesaid, including, without limitation its lenders and any
prospective purchaser or mortgagee of the Hotel or the leasehold estate created
by the Lease.  Upon termination, each party shall, on request,

 

34

--------------------------------------------------------------------------------


 

within the time period described above, execute and deliver to the
non-certifying party and to any such third party a statement certifying that
this Agreement has been terminated.

 

11.20       Indemnification.  Notwithstanding the existence of any insurance
provided for herein and without regard to the policy limits of any such
insurance, Manager shall protect, indemnify and hold harmless Owner and Landlord
for, from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Owner or Landlord by reason of: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about the Hotel or adjoining sidewalks or rights of way under
Manager’s control, (b) any use, misuse, non-use, condition, management,
maintenance or repair by Manager or anyone claiming under Manager of the Hotel
or Owner’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which Owner or Landlord is made
a party or participant relating to the Hotel or Owner’s Personal Property or
such use, misuse, non-use, condition, management, maintenance, or repair thereof
including, failure to perform obligations (other than Condemnation proceedings)
to which Owner or Landlord is made a party, (c) any Impositions that are the
obligations of Manager to pay pursuant to the applicable provisions of this
Agreement, and (d) infringement and other claims relating to the propriety marks
of  Manager or its Affiliates; provided, however, that Manager’s obligations
hereunder shall not apply to any liability, obligation, claim, damage, penalty,
cause of action, cost or expense to the extent the same arises from any
negligence or willful misconduct of Owner or Landlord or their respective
employees, agents or invitees.  Manager, at its expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
Owner or Landlord (but shall not be responsible for any duplicative attorneys’
fees incurred by Owner or Landlord) or may compromise or otherwise dispose of
the same, with Owner’s or Landlord’s, as appropriate, prior written consent
(which consent may not be unreasonably withheld or delayed).  If Owner or
Landlord unreasonably delays or withholds consent, Manager shall not be liable
under this Section 11.20 for any incremental increase in costs or expenses
resulting therefrom.  The obligations of Manager under this Section 11.20 shall
not be applicable to Environmental Costs with respect to which a specific
indemnity is provided in Section 11.06.D, to the extent addressed therein.  The
obligations under this Section 11.20 shall survive termination.

 

11.21       Remedies Cumulative.  To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Owner or Manager, now
or hereafter provided either in this Agreement or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power and remedy and the exercise or beginning of the exercise by Owner or
Manager of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Owner or Manager of any or
all of such rights, powers and remedies.

 

11.22       Amendments and Modifications.  This Agreement shall not be modified
or amended except in writing signed by Owner and Manager.

 

11.23       Claims; Binding Effect; Time of the Essence; Nonrecourse.  Anything
contained in this Agreement to the contrary notwithstanding, all claims against,
and liabilities of, Manager or Owner arising prior to any date of termination of
this Agreement shall survive such

 

35

--------------------------------------------------------------------------------


 

termination.  All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.  Time is of the essence with respect to the
exercise of any rights of Manager, Owner or Landlord under this Agreement. 
Nothing contained in this Agreement shall be construed to create or impose any
liabilities or obligations and no such liabilities or obligations shall be
imposed on any of the shareholders, beneficial owners, direct or indirect,
officers, directors, trustees, employees or agents of Owner or Landlord or their
respective Affiliates or Manager or its Affiliates for the payment or
performance of the obligations or liabilities of Owner, Landlord or Manager, as
applicable.

 

11.24       Counterparts; Headings.  This Agreement may be executed in two
(2) or more counterparts, each of which shall constitute an original, but which,
when taken together, shall constitute but one instrument and shall become
effective as of the date hereof when copies hereof, which, when taken together,
bear the signatures of each of the parties hereto shall have been signed. 
Headings in this Agreement are for purposes of reference only and shall not
limit or affect the meaning of the provisions hereof.

 

11.25       No Political Contributions.  Notwithstanding any provision in this
Agreement to the contrary, no money or property of the Hotel shall be paid or
used or offered, nor shall Owner or Manager directly or indirectly use or offer,
consent or agree to use or offer, any money or property of the Hotel (i) in aid
of any political party, committee or organization, (ii) in aid of any
corporation, joint stock or other association organized or maintained for
political purposes, (iii) in aid of any candidate for political office or
nomination for such office, (iv) in connection with any election, (v) for any
political purpose whatever, or (vi) for the reimbursement or indemnification of
any person for any money or property so used.

 

11.26       REIT Qualification.(3)

 

A.            Manager shall take all commercially reasonable actions reasonably
requested by Owner or Landlord for the purpose of qualifying Landlord’s rental
income from Owner under the Lease as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code.  Manager shall not
be liable if such reasonably requested actions, once implemented, fail to have
the desired result of qualifying Landlord’s rental income from Owner under the
Lease as “rents from real property” pursuant to Sections 856(d)(2),
856(d)(8)(B) and 856(d)(9) of the Code.  This Section 11.26 shall not apply in
situations where an Adverse Regulatory Event has occurred; instead,
Section 11.28 shall apply.

 

B.            If Owner or Landlord wish to invoke the terms of Section 11.26.A,
Owner or Landlord (as appropriate) shall contact Manager and the parties shall
meet with each other to discuss the relevant issues and to develop a
mutually-agreed upon plan for implementing such reasonably requested actions.

 

C.            Any additional out-of-pocket costs or expenses incurred by Manager
in complying with such a request shall be borne by Owner (and shall not be a
Deduction).  Owner

 

--------------------------------------------------------------------------------

(3)  To be deleted with respect to Agreement for Royal Sonesta New Orleans.

 

36

--------------------------------------------------------------------------------


 

shall reimburse Manager for such expense or cost promptly, but not later than
five (5) Business Days after such expense or cost is incurred.

 

D.            Manager shall not authorize any wagering activities to be
conducted at or in connection with the Hotel, and Manager shall use commercially
reasonable efforts to achieve the goal of having at least one-half of the guest
rooms in the Hotel being used on a transient basis and the goal of having no
Hotel amenities and facilities that are not customary for similarly situated
properties.

 

11.27       Adverse Regulatory Event.(4)  In the event of an Adverse Regulatory
Event arising from or in connection with this Agreement, Owner and Manager shall
work together in good faith to amend this Agreement to eliminate the impact of
such Adverse Regulatory Effect.  For purposes of this Agreement, the term
“Adverse Regulatory Effect” means any time that a law, statute, ordinance, code,
rule or regulation imposes upon Owner (or could imposes upon Owner in Owner’s
reasonable opinion), any material threat to either Landlord’s or Landlord’s
Affiliate’s status as a “real estate investment trust” under the Code or to the
treatment of amounts paid to Landlord as “rents from real property” under
Section 856(d) of the Code.  Each of Manager and Owner shall inform the other of
any Adverse Regulatory Event of which it is aware and which it believes likely
to impair compliance of any of the Hotel with respect to the aforementioned
sections of the Code.

 

11.28       Tax Matters.  Manager will prepare or cause to be prepared all tax
returns required in the operation of the Hotel, which include payroll, sales and
use tax returns, personal property tax returns and business, professional and
occupational license tax returns. Manager shall timely file or cause to be filed
such returns as required by the State; provided that, Owner shall promptly
provide all relevant information to Manager upon request, and any late fees or
penalties resulting from delays caused by Owner shall be borne by Owner. 
Manager shall not be responsible for the preparation of Landlord’s or Owner’s
federal or state income tax returns, provided Manager shall cooperate fully with
Owner and Landlord as may be necessary to enable Owner or Landlord to file such
federal or state income tax returns, including by preparing data reasonably
requested by Owner or Landlord and submitting it to Owner or Landlord, as
applicable, as soon as reasonably practicable following such request.

 

11.29       Third Party Beneficiaries.  The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors, heirs, legal representatives or permitted assigns of each of the
parties hereto and except for Landlord and HPT, which are intended third party
beneficiaries, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.

 

ARTICLE XII

 

DEFINITION OF TERMS; CONSTRUCTION

 

12.01       Definition of Terms.

 

--------------------------------------------------------------------------------

(4)  To be deleted with respect to Agreement for Royal Sonesta New Orleans.

 

37

--------------------------------------------------------------------------------


 

The following terms when used in this Agreement and the Addenda attached hereto
shall have the meanings indicated:

 

“AAA” has the meaning ascribed to such term in Section 11.17.

 

“Additional Manager Advances” means advances by Manager under Sections  4.05 and
5.04, together with simple interest at the rate of nine percent (9%) per annum
on the outstanding balance thereof from time to time.

 

“Additional Working Capital” has the meaning ascribed to such term in
Section 4.05.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, directly or indirectly, of the power:  (i) to vote
fifty percent (50%) or more of the voting stock or equity interests of such
Person; or (ii) to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting stock or equity
interests, by contract or otherwise.

 

“Agreement” means this Management Agreement.

 

“Annual Operating Projection” has the meaning ascribed to such term in
Section 4.04.

 

“Annual Operating Statement” has the meaning ascribed to such term in
Section 4.01.B.

 

“Arbitration Award” has the meaning ascribed to such term in Section 11.17.

 

“Award” has the meaning ascribed to such term in the Lease.

 

“Base Management Fee” means an amount equal to [three percent (3%) for full
service hotels and the New Orleans hotel] [five percent (5%) for limited service
hotels] of Gross Revenues.

 

“Building” has the meaning ascribed to such term in Section A of the Recitals.

 

“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by law or executive action to close.

 

“Capital Estimate” has the meaning ascribed to such term in Section 5.04.

 

“Capital Statement” has the meaning ascribed to such term in Section 5.05.B.

 

“Change in Control” means (a) the acquisition by any Person, or two (2) or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of 9.8% or
more, or rights, options or warrants to acquire 9.8% or more, of the outstanding
shares of voting stock or other voting interests of Manager or Owner, as the
case may be (either, a “Relevant Person”) or of any direct or indirect parent of
a

 

38

--------------------------------------------------------------------------------


 

Relevant Person (“Parent”), or the power to direct the management and policies
of a Relevant Person or Parent, directly or indirectly, (b) the merger or
consolidation of a Relevant Person or Parent with and into any Person or the
merger or consolidation of any Person with and into a Relevant Person or any
Parent (other than the merger or consolidation of any Person into a Relevant
Person or Parent that does not result in a Change in Control of a Relevant
Person or Parent under clauses (a), (c), (d), (e) or (f) of this definition),
(c) any one or more sales, conveyances, dividends or distributions to any Person
of all or any material portion of the assets (including capital stock or other
equity interests) or business of a Relevant Person or Parent, whether or not
otherwise a Change in Control, (d) the cessation, for any reason, of the
individuals who at the beginning of any twenty-four (24) consecutive month
period (commencing on the date hereof) constituted the board of directors of a
Relevant Person or any Parent (together with any new directors whose election by
such board or whose nomination for election by the shareholders of a Relevant
Person or any Parent was approved by a vote of a majority of the directors then
still in office who were either directors at the beginning of any such period or
whose election or nomination for election was previously so approved, but
excluding any individual whose initial nomination for, or assumption of, office
as a member of such board of directors occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any Person other than a solicitation for the election
of one or more directors by or on behalf of the board of directors) to
constitute a majority of the board of directors of a Relevant Person or any
Parent then in office, or (e) the adoption of any proposal (other than a
precatory proposal) by a Relevant Person or any Parent not approved by vote of a
majority of the directors of a Relevant Person or any Parent, as the case may
be, in office immediately prior to the making of such proposal, or (f) the
election to the board of directors of a Relevant Person or any Parent of any
individual not nominated or appointed by vote of a majority of the directors of
a Relevant Person or any Parent in office immediately prior to the nomination or
appointment of such individual.

 

“Claims” has the meaning ascribed to such term in Section 11.18.

 

“Code” means the Internal Revenue Code of 1986.

 

“Condemnation” means (a) the exercise of any governmental power with respect to
the Hotel or any interest therein, whether by legal proceedings or otherwise, by
a Condemnor of its power of condemnation, (b) a voluntary sale or transfer of
the Hotel or any interest therein, to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of the Hotel or any interest therein, or right
accruing thereto or use thereof, as the result or in settlement of any
Condemnation or other eminent domain proceeding affecting the Hotel or any
interest therein, whether or not the same shall have actually been commenced.

 

“Condemnor” means any public or quasi-public authority, or private corporation
or individual, having the power of Condemnation.

 

“Controlling Interest” means (i) if the Person is a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of

 

39

--------------------------------------------------------------------------------


 

the business, management or policies of such Person.  “Control”, “Controlling”
and “Controlled” have corrective meanings.

 

“Deduction” has the meaning ascribed to such term in the definition of Operating
Profit.

 

“Discount Rate” means an annual rate of eight percent (8%).

 

“Disputes” the meaning ascribed to such term in Section 11.17.

 

“Effective Date” has the meaning ascribed to such term in the Preamble.

 

“Environmental Costs” has the meaning ascribed to such term in Section 11.06.C.

 

“Environmental Laws” has the meaning ascribed to such term in Section 11.06.B.

 

“Environmental Notice” has the meaning ascribed to such term in Section 11.06.A.

 

“Environmental Obligation” has the meaning ascribed to such term in
Section 11.06.A.

 

“Existing CC&Rs” has the meaning ascribed to such term in Section 8.02.A.

 

“FF&E” means furniture, fixtures and equipment, including without limitation: 
furnishings, fixtures, decorative items, signage, audio-visual equipment,
kitchen equipment and appliances, cabinetry, laundry equipment, housekeeping
equipment, telecommunications systems, security systems and front desk and
back-of-the house computer equipment; provided, however, that the term “FF&E”
shall not include Fixed Asset Supplies or software.

 

“Final Statement” has the meaning ascribed to such term in Section 11.09.A.

 

“Fixed Asset Supplies” means items included within “Operating Equipment” under
the Uniform System of Accounts that may be consumed in the operation of the
Hotel or are not capitalized, including linen, china, glassware, tableware,
uniforms, and similar items used in the operation of the Hotel.

 

“Future CC&Rs” has the meaning ascribed to such term in Section 8.02.A.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Owner, Landlord or the Hotel.

 

“Gross Revenues” means for any period, all revenues and receipts of every kind
derived from operating the Hotel and all departments and parts thereof during
such period, including:  income (from both cash and credit transactions) after
deductions for bad debts and discounts for

 

40

--------------------------------------------------------------------------------


 

prompt cash payments and refunds from rental of Guest Rooms and other spaces at
the Hotel, telephone charges, stores, offices, exhibit or sales space of every
kind; license, lease and concession fees and rentals (not including gross
receipts of licensees, lessees and concessionaires); income from vending
machines; income from parking; health club membership fees; food and beverage
sales; wholesale and retail sales of merchandise; service charges; and proceeds,
if any, from business interruption or other loss of income insurance; provided,
however, that Gross Revenues shall not include the following:  gratuities to
employees of the Hotel; federal, state or municipal excise, sales or use taxes
or any other taxes collected directly from patrons or guests or included as part
of the sales price of any goods or services; proceeds from the sale of FF&E;
interest received or accrued with respect to the funds in the operating accounts
of the Hotel; any refunds, rebates, discounts and credits of a similar nature,
given, paid or returned in the course of obtaining Gross Revenues or components
thereof; insurance proceeds (other than proceeds from business interruption or
other loss of income insurance); condemnation proceeds (other than for a
temporary taking); or any proceeds from any Sale of the Hotel or from the
refinancing of any debt encumbering the Hotel.

 

“Gross Room Revenues” includes, all gross revenues attributable to or payable
for rental of Guest Rooms, after deductions for bad debts and discounts for
prompt cash payments and refunds from rental of Guest Rooms, including, without
limitation, all credit transactions, whether or not collected, but excluding
(i) any sales or room taxes collected by Manager for transmittal to the
appropriate taxing authority, and (ii) any revenues from sales or rentals of
ancillary goods, such as VCR rentals, telephone income and fireplace log sales
and sales from in-room service bars.  Gross Room Revenues shall also include the
proceeds from any business interruption insurance or other loss of income
insurance.  Gross Room Revenues shall be accounted for in accordance with the
Uniform System of Accounts.

 

“Guest Room” means a lodging unit in the Hotel.

 

“Hazardous Substances” means any substance:

 

(i)            the presence of which requires or may hereafter require
notification, investigation or remediation under any federal, state or local
statute, regulation, rule, ordinance, order, action or policy; or

 

(ii)           which is or becomes defined as a “hazardous waste”, “hazardous
material”, or “hazardous substance”, “dangerous waster”, “pollutant” or
“contaminant” or term of similar import under any present or future federal,
state or local statute, regulation, rule or ordinance or amendments thereto
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. et seq.) and the Resource Conservation
and Recovery Act (42 U.S.C. section 6901 et seq.) and the regulations
promulgated thereunder; or

 

(iii)          which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any state of the United States,
or any political subdivision thereof; or

 

41

--------------------------------------------------------------------------------


 

(iv)          the presence of which at the Hotel causes or materially threatens
to cause an unlawful nuisance upon the Hotel or to adjacent properties or poses
or materially threatens to pose a hazard to the Hotel or to the health or safety
of persons on or about the Hotel; or

 

(v)           without limitation, which is or contains gasoline, diesel fuel or
other petroleum hydrocarbons or volatile organic compounds; or

 

(vi)          without limitation, which is or contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or

 

(vii)         without limitation, which contains or emits radioactive particles,
waves or material; or

 

(viii)        without limitation, constitutes materials which are now or may
hereafter be listed as medical waste pursuant to the Medical Waste Tracking Act
of 1988, or analogous state or local laws or regulations or guidelines
promulgated thereunder.

 

“Hotel” means the Site together with the Building and all other improvements
constructed or to be constructed on the Site, and all FF&E installed or located
on the Site or in the Building, and all easements or other Owner rights thereto
owned by Landlord together with, for purposes of this Agreement, all office
equipment, telephone equipment, motor vehicles, and other equipment leased by
Owner, Fixed Asset Supplies and Inventories at the Hotel.

 

“HPT” means Hospitality Properties Trust.

 

“Interest Rate” means an annual rate of 9%, but not higher than the highest rate
permitted by law.

 

“Impositions” has the meaning ascribed to such term in the Lease but shall not
include:

 

1.             Special assessments (regardless of when due or whether they are
paid as a lump sum or in installments over time) imposed because of facilities
which are constructed by or on behalf of the assessing jurisdiction (for
example, roads, sidewalks, sewers, culverts, etc.) which directly benefit the
Hotel (regardless of whether or not they also benefit other buildings), which
assessments shall be treated as capital costs of construction and not as
Deductions; and

 

2.             Impact fees (regardless of when due or whether they are paid as a
lump sum or in installments over time) which are required as a condition to the
issuance of site plan approval, zoning variances or building permits, which
impact fees shall be treated as capital costs of construction and not as
Deductions.

 

“Incentive Management Fee” with respect to each Year or portion thereof, an
amount equal to twenty percent (20%) of Operating Profit remaining after
deducting amounts paid or payable in respect of Owner’s Priority Return and
Reimbursable Advances for such Year; provided that for purposes of determining
the Incentive Management Fee, Operating Profit shall be determined based upon
95% of Gross Revenues.

 

42

--------------------------------------------------------------------------------


 

“Initial Term” has the meaning ascribed to such term in Section 2.01.A.

 

“Insurance Requirements” means all terms of any insurance policy required by
this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon the Hotel.

 

“Inventories” means “Inventories” as defined in the Uniform System of Accounts,
including provisions in storerooms, refrigerators, pantries and kitchens;
beverages in wine cellars and bars; other merchandise intended for sale; fuel;
mechanical supplies; stationery; and other expensed supplies and similar items.

 

“Invested Capital” means an amount equal to                          [to be
agreed at time of management agreement, but generally the purchase price of the
Hotel paid by Landlord (including acquisition expenses and the principal amount
of any indebtedness secured by a mortgage and any refinancing thereof)]
increased by the sum of any amounts paid by (a)  Landlord pursuant to Sections
5.1.2(b), 10.2.3 or 11.2 of the Lease or, (b) Owner pursuant to Section 5.04, in
excess of an amount equal to five percent (5%) of Gross Revenues, in each case
determined on a cumulative basis from the Effective Time or pursuant to
Section 6.04 or Section 6.07 in excess of the insurance proceeds or Award, as
the case may be.

 

“Landlord” means as of any date the landlord under the Lease as of such date.

 

“Lease” means the Lease Agreement between Landlord and Owner dated [·], 20    
as amended, from time to time, and any replacement lease(s) of the Hotel by the
fee owner thereof.

 

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Hotel or the maintenance, construction,
alteration or operation thereof, whether now or hereafter enacted or in
existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate the Hotel, and
(b) all covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting the Hotel which either (i) do not
require the approval of Manager, or (ii) have been approved by Manager as
required hereby, including those which may (A) require material repairs,
modifications or alterations in or to the Hotel or (B) in any way materially and
adversely affect the use and enjoyment thereof, but excluding any requirements
under Sections 11.26, 11.27 or 11.28, and (c) all valid and lawful requirements
of Government Agencies or pertaining to reporting, licensing, permitting,
investigation, remediation and removal of underground improvements (including,
without limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid of gaseous in nature.

 

43

--------------------------------------------------------------------------------


 

“Manager” has the meaning ascribed to such term in the Preamble hereto or shall
mean any successor or permitted assign, as applicable.

 

“Manager Event of Default” has the meaning ascribed to such term in
Section 9.01.

 

“Marketing Programs” means advertising, marketing, promotional and public
relations  programs and campaigns including so-called “frequent stay” rewards
programs which are intended for the benefit of all hotels in the System.

 

“Mortgage” means any mortgage indebtedness obtained by Landlord to finance the
Hotel, and may take the form of a mortgage, deed of trust or security document
customarily in use in the State.

 

“Mortgagee” means the holder of any Mortgage.

 

“Officer’s Certificate” means a certificate executed by an officer of Manager
which certifies that with respect to the Annual Operating Statement delivered
under Section 4.01.B, the accompanying statement has been properly prepared in
accordance with GAAP and fairly presents the financial operations of the Hotel.

 

“Operating Loss” means a negative Operating Profit for the Hotel.

 

“Operating Profit” means the excess of Gross Revenues over the following
expenses incurred by Manager in accordance with the Operating Standards and the
terms of this Agreement, on behalf of Owner, in operating the Hotel:

 

1.             the cost of sales, including, without limitation, compensation,
fringe benefits, payroll taxes and other costs related to Hotel employees (the
foregoing costs shall not include salaries and other employee costs of executive
personnel of Manager who do not work at the Hotel on a regular basis; except
that the foregoing costs shall include the allocable portion of the salary and
other employee costs of any general manager or other supervisory personnel
assigned to a “cluster” of hotels which includes the Hotel);

 

2.             departmental expenses incurred at departments within the Hotel;
administrative and general expenses; the cost of marketing incurred by the
Hotel; advertising and business promotion incurred by the Hotel;

 

3.             routine repairs, maintenance and minor alterations under
Section 5.02;

 

4.             all charges for electricity, power, gas, oil, water and other
utilities consumed in the operation of the Hotel;

 

5.             the cost of Inventories and Fixed Asset Supplies consumed in the
operation of the Hotel;

 

6.             lease payments for equipment and other personal property
reasonably necessary for the operation of the Hotel;

 

44

--------------------------------------------------------------------------------


 

7.             a reasonable reserve for uncollectible accounts receivable as
determined by Manager;

 

8.             all costs and fees of independent professionals or other third
parties who are retained by Manager to perform services required or permitted
hereunder;

 

9.             all costs and fees of technical consultants and operational
experts who are retained or employed by Manager and/or Affiliates of Manager for
specialized services (including, without limitation, quality assurance
inspectors) and the cost of attendance by employees of the Hotel at training and
manpower development programs sponsored by Manager;

 

10.           the Base Management Fee, Reservations Fee and Systems Fee;

 

11.           insurance costs and expenses for coverage required to be
maintained under Section 6.01;

 

12.           taxes, if any, payable by or assessed against Manager related to
this Agreement or to Manager’s operation of the Hotel (exclusive of Manager’s
income taxes) and all Impositions;

 

13.           contributions to Marketing Programs, but only if and to the extent
Owner has approved the Marketing Program and the applicable cost allocation
formula;

 

14.           the Hotel’s share of the costs and expenses of participating in
programs and activities prescribed for members of the System (including those
central or regional services set forth in Section 1.03(ii)) to the extent such
costs are not paid pursuant to a Marketing Program;

 

15.           the costs of commercially reasonable efforts of causing the Hotel
to be in compliance with each and every provision of the Lease (regardless of
whether or not such compliance is a requirement of this Agreement);

 

16.           such other costs and expenses incurred by Manager to comply with
Legal Requirements and Insurance Requirements or are otherwise reasonably
necessary for the proper and efficient operation of the Hotel; and

 

17.           such other costs and expenses paid to Owner or Landlord pursuant
to the Lease or this Agreement, if such costs and expenses would have been a
Deduction if paid directly by Manager to a third person in respect of the Hotel,
collectively, “Deductions.”

 

Deductions shall not include (a)  payments with respect to items for which
Manager has agreed to be liable at its own cost and expense in this Agreement or
under any other agreement between Manager and Owner including indemnities,
(b) debt service payments pursuant to any Mortgage, (c) payments pursuant to
equipment leases or other forms of financing obtained by Owner for the FF&E
located in or connected with the Hotel, both of which shall be paid or caused to
be paid by Owner, (d) rent payable under the Lease, (e) any reimbursement to
Manager for advances Manager makes with respect to the Hotel as permitted
hereunder, (f) the Incentive

 

45

--------------------------------------------------------------------------------


 

Management Fee, (g) the Procurement and Construction Supervision Fee or, (h) any
item specifically stated not to be a Deduction.

 

“Operating Standards” has the meaning ascribed to such term in Section 1.02.A.

 

“Overdue Rate” means an annual rate of 12% but not higher than the highest rate
permitted by law.

 

“Owner” has the meaning ascribed to such term in the Preamble or shall mean any
successor or permitted assignee, as applicable.

 

“Owner Advances” has the meaning ascribed to such term in Section 3.02.D.

 

“Owner Event of Default” has the meaning ascribed to such term in Section 9.03.

 

“Owner Operating Loss Advances” has the meaning ascribed to such term in
Section 4.06.

 

“Owner’s Personal Property” means all motor vehicles, consumable inventories and
supplies, furniture, furnishings, movable walls and partitions, equipment and
machinery and all other tangible personal property of Owner, if any, acquired by
Owner on and after the date hereof and located at the Hotel or used in Owner’s
business at the Hotel, and all modifications, replacements, alterations and
additions to such personal property.

 

“Owner’s Priority” means, for each Year or portion thereof, an amount equal to
eight percent (8)% of Invested Capital.

 

“Owner’s Residual Payment” with respect to each Year or portion thereof, an
amount equal to Operating Profit remaining after deducting amounts paid or
payable in respect of Owner’s Priority, Reimbursable Advances and the Incentive
Management Fee for such Year.

 

“Owner Working Capital Advances” means the aggregate of all funds remitted by
Owner to Manager as Additional Working Capital.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company partnership or other entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of such Peron where the context so permits.

 

“Procurement and Construction Supervision Fee” means an amount equal to three
percent (3%) of all third party costs of capital expenditures under Sections
5.04, 6.04 and 6.07.

 

“Reimbursable Advances” means the amounts paid or payable in respect of
Section 3.02.D.

 

“Renewal Term(s)” has the meaning ascribed to such term in Section 2.01.A.

 

“Reservation Fee” one and one-half percent (1.5%) of Gross Room Revenues.

 

46

--------------------------------------------------------------------------------


 

“RMR” has the meaning ascribed to such term in Section 11.17.

 

“Rules” has the meaning ascribed to such term in Section 11.17.

 

“Sale of the Hotel” means any sale, assignment, transfer or other disposition,
for value or otherwise, voluntary or involuntary, of Owner’s leasehold title to
the Hotel or Landlord’s fee title to the Hotel, as the case may be.  For
purposes of this Agreement, a Sale of the Hotel shall also include a lease (or
sublease) of all or substantially all of Owner’s leasehold interest in the Hotel
and any sale, assignment, transfer or other disposition, for value or otherwise,
voluntary or involuntary, in a single transaction or a series of transactions,
of the Controlling Interest in Owner or Landlord, but shall not include any
conveyance which results in HPT continuing to hold a Controlling Interest in the
transferee.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Site” has the meaning ascribed to such term in Section A of the Recitals.

 

“Specially Designated National or Blocked Person” means (a) a person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control, or other
governmental entity, from time to time as a “specially designated national or
blocked person” or similar status, (b) a person described in Section 1 of
U.S. Executive Order 13224 issued on September 23, 2001, or (c) a person
otherwise identified by government or legal authority as a person with whom
Manager or its Affiliates are prohibited from transacting business.  Currently,
a listing of such designations and the text of the Executive Order are published
under the internet website address www.ustreas.gov/offices/enforcement/ofac.

 

“State” means the state in which the Hotel is located.

 

“System” means all hotels which are operated under the Trade Names.

 

“System Fee” mean during any Year, an amount equal to one and one-half percent
(1.5%) of Gross Revenues.

 

“System Standards” means the physical standards (for example, quality of the
Building, FF&E, and Fixed Asset Supplies, frequency of FF&E replacements, etc.);
each of such standards shall be the standard which is generally prevailing or in
the process of being implemented at other hotels in the System, on a fair and
consistent basis with other hotels in the System; provided, however, that if the
market area or the physical peculiarities of the Hotel warrant, in the
reasonable judgment of Manager, a deviation from such standards shall be
permitted.

 

“Term” has the meaning ascribed to such term in Section 2.01.

 

“Termination Fee” means, an amount equal to the present value of the payments
that would have been made to Manager between the date of termination and the
scheduled expiration date of the Term (including any Renewal Terms) as Base
Management Fee, Reservation Fee, System Fee and the Incentive Fee if this
Agreement had not been terminated, calculated based upon the average of each of
such fees earned in each of the three (3) calendar years ended prior to the date
of termination, discounted at  an annual rate equal to the Discount Rate.

 

47

--------------------------------------------------------------------------------


 

“Trade Names” has the meaning ascribed to such term in Section 11.10.

 

“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging Educational Institute, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the System.

 

“Unsuitable for Its Permitted Use” means a state or condition of the Hotel such
that (a) following any damage or destruction involving the Hotel, the Hotel
cannot be operated in the good faith judgment of Manager on a commercially
practicable basis and it cannot reasonably be expected to be restored to
substantially the same condition as existed immediately before such damage or
destruction, within nine (9) months following such damage or destruction or such
shorter period of time as to which business interruption insurance is available
to cover rent and other costs related to the Hotel following such damage or
destruction, or (b) as the result of a partial Condemnation, the Hotel cannot be
operated, in the good faith judgment of Manager on a commercially practicable
basis in light of then existing circumstances.

 

“Working Capital” means funds that are used in the day-to-day operation of the
business of the Hotel.

 

“Year” means the calendar year.

 

12.02       Construction.  The definitions of terms herein shall apply equally
to the singular, plural, past, present and future forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in this Agreement shall be construed to refer to this
Agreement in its entirety and not to any particular provision thereof, (iv) all
references in this Agreement to Articles, Sections and Exhibits shall be
construed to refer to Articles and Sections of, and Exhibits to, this Agreement,
and (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time. 
Any titles or captions contained in this Agreement are for convenience only and
shall not be deemed part of the text of this Agreement.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.

 

 

[·]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[·]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Management Agreement

 

S-1

--------------------------------------------------------------------------------


 

Landlord, in consideration of the obligations of Manager and Owner under the
within Agreement joins to evidence its agreement to be bound by the terms of
Sections [4.01.C, 4.02.B, 5.05.D, 6.09, 8.01, 8.02, 8.04, 10.02, 11.07, 11.18
and 11.20], to the extent applicable to it.

 

 

[HPT · TRUST]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Management Agreement

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE SITE

 

--------------------------------------------------------------------------------